               Case 20-12836-JTD             Doc 42      Filed 11/13/20        Page 1 of 266


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF DELAWARE

                                                              )
In re:                                                        )         Chapter 11
                                                              )
CRED INC., et al.,                                            )         Case No. 20- 12836 (JTD)
                                                              )
                                  Debtors.1                   )         (Joint Administration Requested)
                                                              )



                                          AFFIDAVIT OF SERVICE



STATE OF NEW YORK                 )
                                  ) ss:
COUNTY OF KINGS                   )

I, Winnie Yeung, declare:

         1. I am over the age of 18 years and not a party to these chapter 11 cases.

         2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue,
            Brooklyn, NY 11219.

         3. On the 12th day of November, 2020, DRC, acting under my supervision, caused to be
            served the “Cred - Email Delivery of Certain Documents Related to Cred’s Chapter
            11 Filing”, a sample of which is attached as Exhibit 1, to be served via electronic
            mail upon the parties as set forth on Exhibit 2, attached hereto.

I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
knowledge. Executed this 12th day of November, 2020, Brooklyn, New York.


                                                                      By___________________________
                                                                            Winnie Yeung
Sworn before me this
12th day of November, 2020

____________________
Notary Public


1
    The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
    identification number, are as follows: Cred Inc. (8268), Cred (US) LLC (5799), Cred Capital, Inc. (4064), Cred
    Merchant Solutions LLC (3150), Cred (Puerto Rico) LLC (3566). The Debtors’ mailing address is 3 East Third
    Avenue, San Mateo, California 94401.
    Case 20-12836-JTD   Doc 42   Filed 11/13/20   Page 2 of 266



.




                        EXHIBIT 1
              Case 20-12836-JTD         Doc 42    Filed 11/13/20     Page 3 of 266




Dear Cred Customer:

On November 7, 2020, Cred Inc. and its subsidiaries (“Cred”) filed for protection under chapter
11 of the United States Bankruptcy Code in the Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”).

Cred has made all court filings available for free at:
https://www.donlinrecano.com/Clients/cred/Dockets. You are welcome to review any documents
filed with the Court on this website.

You will also be receiving the information electronically from Cred regarding any of the
following events:
• The initial meeting of the creditors in accordance with section 341 of the Bankruptcy Code;
• A sale of substantially all of Cred’s assets (unless the Bankruptcy Court directs another method
of giving notice);
• A hearing (if any) on the approval of a settlement (unless the Bankruptcy Court directs another
method of giving notice);
• A hearing (if any) on dismissal of the case or the conversion of the case to another chapter;
• The deadline for filing a proof of your claim against Cred;
• The hearing on the adequacy of a disclosure statement in respect of a chapter 11 plan;
• The hearing to confirm a chapter 11 plan; and
• Entry of the order confirming a chapter 11 plan.

Please note that if you wish to receive paper copies of any of the foregoing you will need to
submit your physical mailing address information at the following link: Submit Physical
Mailing Address

If you wish to receive copies of all documents filed by Cred in the chapter 11 cases, you must
submit a formal request to the Bankruptcy Court in accordance with Rules 2002 and 9019 of the
Federal Rules of Bankruptcy Procedures.

Sincerely,

Cred Inc. and its debtor subsidiaries
Case 20-12836-JTD   Doc 42   Filed 11/13/20   Page 4 of 266




                    EXHIBIT 2
                                                Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 5 of 266
                                                                                     Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 1 of 262                                                                                                                                       11/12/2020 06:31:13 PM
000001P002-1467A-003                           000002P001-1467A-003                           000003P001-1467A-003                           000004P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000005P002-1467A-003                           000006P001-1467A-003                           000007P001-1467A-003                           000008P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000009P001-1467A-003                           000010P001-1467A-003                           000011P001-1467A-003                           000012P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000013P001-1467A-003                           000014P001-1467A-003                           000015P001-1467A-003                           000016P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000017P001-1467A-003                           000018P001-1467A-003                           000019P001-1467A-003                           000020P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000021P001-1467A-003                           000022P001-1467A-003                           000023P001-1467A-003                           000024P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                                Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 6 of 266
                                                                                     Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 2 of 262                                                                                                                                       11/12/2020 06:31:13 PM
000025P001-1467A-003                           000026P001-1467A-003                           000027P001-1467A-003                           000028P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000029P001-1467A-003                           000030P001-1467A-003                           000031P001-1467A-003                           000032P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000033P001-1467A-003                           000034P001-1467A-003                           000035P001-1467A-003                           000036P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000037P001-1467A-003                           000038P001-1467A-003                           000039P001-1467A-003                           000040P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000041P001-1467A-003                           000042P001-1467A-003                           000043P001-1467A-003                           000044P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000045P001-1467A-003                           000046P001-1467A-003                           000047P001-1467A-003                           000048P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                                Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 7 of 266
                                                                                     Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 3 of 262                                                                                                                                       11/12/2020 06:31:13 PM
000049P001-1467A-003                           000050P001-1467A-003                           000051P001-1467A-003                           000052P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000053P001-1467A-003                           000054P001-1467A-003                           000055P001-1467A-003                           000056P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000057P001-1467A-003                           000058P001-1467A-003                           000059P001-1467A-003                           000060P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000061P001-1467A-003                           000062P001-1467A-003                           000063P001-1467A-003                           000064P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000065P001-1467A-003                           000066P001-1467A-003                           000067P001-1467A-003                           000068P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000069P001-1467A-003                           000070P001-1467A-003                           000071P001-1467A-003                           000072P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                                Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 8 of 266
                                                                                     Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 4 of 262                                                                                                                                       11/12/2020 06:31:13 PM
000073P001-1467A-003                           000074P001-1467A-003                           000075P001-1467A-003                           000076P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000077P001-1467A-003                           000078P001-1467A-003                           000079P001-1467A-003                           000080P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000081P001-1467A-003                           000082P001-1467A-003                           000083P001-1467A-003                           000084P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000085P001-1467A-003                           000086P001-1467A-003                           000087P001-1467A-003                           000088P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000089P001-1467A-003                           000090P001-1467A-003                           000091P001-1467A-003                           000092P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000093P001-1467A-003                           000094P001-1467A-003                           000095P001-1467A-003                           000096P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                                Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 9 of 266
                                                                                     Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 5 of 262                                                                                                                                       11/12/2020 06:31:13 PM
000097P001-1467A-003                           000098P001-1467A-003                           000099P001-1467A-003                           000100P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000101P001-1467A-003                           000102P001-1467A-003                           000103P001-1467A-003                           000104P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000105P001-1467A-003                           000106P001-1467A-003                           000107P001-1467A-003                           000108P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000109P001-1467A-003                           000110P001-1467A-003                           000111P001-1467A-003                           000112P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000113P001-1467A-003                           000114P001-1467A-003                           000115P001-1467A-003                           000116P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000117P001-1467A-003                           000118P001-1467A-003                           000119P001-1467A-003                           000120P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 10 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 6 of 262                                                                                                                                       11/12/2020 06:31:13 PM
000121P001-1467A-003                           000122P001-1467A-003                           000123P001-1467A-003                           000124P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000125P001-1467A-003                           000126P001-1467A-003                           000127P001-1467A-003                           000128P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000129P001-1467A-003                           000130P001-1467A-003                           000131P001-1467A-003                           000132P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000133P001-1467A-003                           000134P001-1467A-003                           000135P001-1467A-003                           000136P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000137P001-1467A-003                           000138P001-1467A-003                           000139P001-1467A-003                           000140P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000141P001-1467A-003                           000142P001-1467A-003                           000143P001-1467A-003                           000144P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 11 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 7 of 262                                                                                                                                       11/12/2020 06:31:13 PM
000145P001-1467A-003                           000146P001-1467A-003                           000147P001-1467A-003                           000148P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000149P001-1467A-003                           000150P001-1467A-003                           000151P001-1467A-003                           000152P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000153P001-1467A-003                           000154P001-1467A-003                           000155P001-1467A-003                           000156P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000157P001-1467A-003                           000158P001-1467A-003                           000159P001-1467A-003                           000160P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000161P001-1467A-003                           000162P001-1467A-003                           000163P001-1467A-003                           000164P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000165P001-1467A-003                           000166P001-1467A-003                           000167P001-1467A-003                           000168P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 12 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 8 of 262                                                                                                                                       11/12/2020 06:31:13 PM
000169P001-1467A-003                           000170P001-1467A-003                           000171P001-1467A-003                           000172P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000173P001-1467A-003                           000174P001-1467A-003                           000175P001-1467A-003                           000176P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000177P001-1467A-003                           000178P001-1467A-003                           000179P001-1467A-003                           000180P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000181P001-1467A-003                           000182P001-1467A-003                           000183P001-1467A-003                           000184P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000185P001-1467A-003                           000186P001-1467A-003                           000187P001-1467A-003                           000188P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000189P001-1467A-003                           000190P001-1467A-003                           000191P001-1467A-003                           000192P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 13 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 9 of 262                                                                                                                                       11/12/2020 06:31:13 PM
000193P001-1467A-003                           000194P001-1467A-003                           000195P001-1467A-003                           000196P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000197P001-1467A-003                           000198P001-1467A-003                           000199P001-1467A-003                           000200P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000201P001-1467A-003                           000202P001-1467A-003                           000203P001-1467A-003                           000204P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000205P001-1467A-003                           000206P001-1467A-003                           000207P001-1467A-003                           000208P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000209P001-1467A-003                           000210P001-1467A-003                           000211P001-1467A-003                           000212P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000213P001-1467A-003                           000214P001-1467A-003                           000215P001-1467A-003                           000216P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 14 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 10 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000217P001-1467A-003                           000218P001-1467A-003                           000219P001-1467A-003                           000220P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000221P001-1467A-003                           000222P001-1467A-003                           000223P001-1467A-003                           000224P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000225P001-1467A-003                           000226P001-1467A-003                           000227P001-1467A-003                           000228P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000229P001-1467A-003                           000230P001-1467A-003                           000231P001-1467A-003                           000232P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000233P001-1467A-003                           000234P001-1467A-003                           000235P001-1467A-003                           000236P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000237P001-1467A-003                           000238P001-1467A-003                           000239P001-1467A-003                           000240P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 15 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 11 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000241P001-1467A-003                           000242P001-1467A-003                           000243P001-1467A-003                           000244P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000245P001-1467A-003                           000246P001-1467A-003                           000247P001-1467A-003                           000248P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000249P001-1467A-003                           000250P001-1467A-003                           000251P001-1467A-003                           000252P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000253P001-1467A-003                           000254P001-1467A-003                           000255P001-1467A-003                           000256P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000257P001-1467A-003                           000258P001-1467A-003                           000259P001-1467A-003                           000260P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000261P001-1467A-003                           000262P001-1467A-003                           000263P001-1467A-003                           000264P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 16 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 12 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000265P001-1467A-003                           000266P001-1467A-003                           000267P001-1467A-003                           000268P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000269P001-1467A-003                           000270P001-1467A-003                           000271P001-1467A-003                           000272P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000273P001-1467A-003                           000274P001-1467A-003                           000275P001-1467A-003                           000276P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000277P001-1467A-003                           000278P001-1467A-003                           000279P001-1467A-003                           000280P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000281P001-1467A-003                           000282P001-1467A-003                           000283P001-1467A-003                           000284P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000285P001-1467A-003                           000286P001-1467A-003                           000287P001-1467A-003                           000288P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 17 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 13 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000289P001-1467A-003                           000290P001-1467A-003                           000291P001-1467A-003                           000292P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000293P001-1467A-003                           000294P001-1467A-003                           000295P001-1467A-003                           000296P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000297P001-1467A-003                           000298P001-1467A-003                           000299P001-1467A-003                           000300P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000301P001-1467A-003                           000302P001-1467A-003                           000303P001-1467A-003                           000304P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000305P001-1467A-003                           000306P001-1467A-003                           000307P001-1467A-003                           000308P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000309P001-1467A-003                           000310P001-1467A-003                           000311P001-1467A-003                           000312P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 18 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 14 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000313P001-1467A-003                           000314P001-1467A-003                           000315P001-1467A-003                           000316P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000317P001-1467A-003                           000318P001-1467A-003                           000319P001-1467A-003                           000320P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000321P001-1467A-003                           000322P001-1467A-003                           000323P001-1467A-003                           000324P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000325P001-1467A-003                           000326P001-1467A-003                           000327P001-1467A-003                           000328P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000329P001-1467A-003                           000330P001-1467A-003                           000331P001-1467A-003                           000332P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000333P001-1467A-003                           000334P001-1467A-003                           000335P001-1467A-003                           000336P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 19 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 15 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000337P001-1467A-003                           000338P001-1467A-003                           000339P001-1467A-003                           000340P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000341P001-1467A-003                           000342P001-1467A-003                           000343P001-1467A-003                           000344P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000345P001-1467A-003                           000346P001-1467A-003                           000347P001-1467A-003                           000348P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000349P001-1467A-003                           000350P001-1467A-003                           000351P001-1467A-003                           000352P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000353P001-1467A-003                           000354P001-1467A-003                           000355P001-1467A-003                           000356P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000357P001-1467A-003                           000358P001-1467A-003                           000359P001-1467A-003                           000360P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 20 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 16 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000361P001-1467A-003                           000362P001-1467A-003                           000363P001-1467A-003                           000364P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000365P001-1467A-003                           000366P001-1467A-003                           000367P001-1467A-003                           000368P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000369P001-1467A-003                           000370P001-1467A-003                           000371P001-1467A-003                           000372P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000373P001-1467A-003                           000374P001-1467A-003                           000375P001-1467A-003                           000376P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000377P001-1467A-003                           000378P001-1467A-003                           000379P001-1467A-003                           000380P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000381P001-1467A-003                           000382P001-1467A-003                           000383P001-1467A-003                           000384P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 21 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 17 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000385P001-1467A-003                           000386P001-1467A-003                           000387P001-1467A-003                           000388P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000389P001-1467A-003                           000390P001-1467A-003                           000391P001-1467A-003                           000392P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000393P001-1467A-003                           000394P001-1467A-003                           000395P001-1467A-003                           000396P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000397P001-1467A-003                           000398P001-1467A-003                           000399P001-1467A-003                           000400P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000401P001-1467A-003                           000402P001-1467A-003                           000403P001-1467A-003                           000404P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000405P001-1467A-003                           000406P001-1467A-003                           000407P001-1467A-003                           000408P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 22 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 18 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000409P001-1467A-003                           000410P001-1467A-003                           000411P001-1467A-003                           000412P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000413P001-1467A-003                           000414P001-1467A-003                           000415P001-1467A-003                           000416P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000417P001-1467A-003                           000418P001-1467A-003                           000419P001-1467A-003                           000420P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000421P001-1467A-003                           000422P001-1467A-003                           000423P001-1467A-003                           000424P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000425P001-1467A-003                           000426P001-1467A-003                           000427P001-1467A-003                           000428P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000429P001-1467A-003                           000430P001-1467A-003                           000431P001-1467A-003                           000432P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 23 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 19 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000433P001-1467A-003                           000434P001-1467A-003                           000435P001-1467A-003                           000436P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000437P001-1467A-003                           000438P001-1467A-003                           000439P001-1467A-003                           000440P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000441P001-1467A-003                           000442P001-1467A-003                           000443P001-1467A-003                           000444P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000445P001-1467A-003                           000446P001-1467A-003                           000447P001-1467A-003                           000448P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000449P001-1467A-003                           000450P001-1467A-003                           000451P001-1467A-003                           000452P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000453P001-1467A-003                           000454P001-1467A-003                           000455P001-1467A-003                           000456P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 24 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 20 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000457P001-1467A-003                           000458P001-1467A-003                           000459P001-1467A-003                           000460P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000461P001-1467A-003                           000462P001-1467A-003                           000463P001-1467A-003                           000464P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000465P001-1467A-003                           000466P001-1467A-003                           000467P001-1467A-003                           000468P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000469P001-1467A-003                           000470P001-1467A-003                           000471P001-1467A-003                           000472P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000473P001-1467A-003                           000474P001-1467A-003                           000475P001-1467A-003                           000476P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000477P001-1467A-003                           000478P001-1467A-003                           000479P001-1467A-003                           000480P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 25 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 21 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000481P001-1467A-003                           000482P001-1467A-003                           000483P001-1467A-003                           000484P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000485P001-1467A-003                           000486P001-1467A-003                           000487P001-1467A-003                           000488P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000489P001-1467A-003                           000490P001-1467A-003                           000491P001-1467A-003                           000492P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000493P001-1467A-003                           000494P001-1467A-003                           000495P001-1467A-003                           000496P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000497P001-1467A-003                           000498P001-1467A-003                           000499P001-1467A-003                           000500P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000501P001-1467A-003                           000502P001-1467A-003                           000503P001-1467A-003                           000504P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 26 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 22 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000505P001-1467A-003                           000506P001-1467A-003                           000507P001-1467A-003                           000508P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000509P001-1467A-003                           000510P001-1467A-003                           000511P001-1467A-003                           000512P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000513P001-1467A-003                           000514P001-1467A-003                           000515P001-1467A-003                           000516P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000517P001-1467A-003                           000518P001-1467A-003                           000519P001-1467A-003                           000520P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000521P001-1467A-003                           000522P001-1467A-003                           000523P001-1467A-003                           000524P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000525P001-1467A-003                           000526P001-1467A-003                           000527P001-1467A-003                           000528P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 27 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 23 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000529P001-1467A-003                           000530P001-1467A-003                           000531P001-1467A-003                           000532P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000533P001-1467A-003                           000534P001-1467A-003                           000535P001-1467A-003                           000536P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000537P001-1467A-003                           000538P001-1467A-003                           000539P001-1467A-003                           000540P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000541P001-1467A-003                           000542P001-1467A-003                           000543P001-1467A-003                           000544P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000545P001-1467A-003                           000546P001-1467A-003                           000547P001-1467A-003                           000548P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000549P001-1467A-003                           000550P001-1467A-003                           000551P001-1467A-003                           000552P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 28 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 24 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000553P001-1467A-003                           000554P001-1467A-003                           000555P001-1467A-003                           000556P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000557P001-1467A-003                           000558P001-1467A-003                           000559P001-1467A-003                           000560P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000561P001-1467A-003                           000562P001-1467A-003                           000563P001-1467A-003                           000564P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000565P001-1467A-003                           000566P001-1467A-003                           000567P001-1467A-003                           000568P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000569P001-1467A-003                           000570P001-1467A-003                           000571P001-1467A-003                           000572P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000573P001-1467A-003                           000574P001-1467A-003                           000575P001-1467A-003                           000576P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 29 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 25 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000577P001-1467A-003                           000578P001-1467A-003                           000579P001-1467A-003                           000580P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000581P001-1467A-003                           000582P001-1467A-003                           000583P001-1467A-003                           000584P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000585P001-1467A-003                           000586P001-1467A-003                           000587P001-1467A-003                           000588P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000589P001-1467A-003                           000590P001-1467A-003                           000591P001-1467A-003                           000592P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000593P001-1467A-003                           000594P001-1467A-003                           000595P001-1467A-003                           000596P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000597P001-1467A-003                           000598P001-1467A-003                           000599P001-1467A-003                           000600P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 30 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 26 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000601P001-1467A-003                           000602P001-1467A-003                           000603P001-1467A-003                           000604P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000605P001-1467A-003                           000606P001-1467A-003                           000607P001-1467A-003                           000608P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000609P001-1467A-003                           000610P001-1467A-003                           000611P001-1467A-003                           000612P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000613P001-1467A-003                           000614P001-1467A-003                           000615P001-1467A-003                           000616P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000617P001-1467A-003                           000618P001-1467A-003                           000619P001-1467A-003                           000620P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000621P001-1467A-003                           000622P001-1467A-003                           000623P001-1467A-003                           000624P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 31 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 27 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000625P001-1467A-003                           000626P001-1467A-003                           000627P001-1467A-003                           000628P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000629P001-1467A-003                           000630P001-1467A-003                           000631P001-1467A-003                           000632P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000633P001-1467A-003                           000634P001-1467A-003                           000635P001-1467A-003                           000636P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000637P001-1467A-003                           000638P001-1467A-003                           000639P001-1467A-003                           000640P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000641P001-1467A-003                           000642P001-1467A-003                           000643P001-1467A-003                           000644P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000645P001-1467A-003                           000646P001-1467A-003                           000647P001-1467A-003                           000648P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 32 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 28 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000649P001-1467A-003                           000650P001-1467A-003                           000651P001-1467A-003                           000652P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000653P001-1467A-003                           000654P001-1467A-003                           000655P001-1467A-003                           000656P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000657P001-1467A-003                           000658P001-1467A-003                           000659P001-1467A-003                           000660P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000661P001-1467A-003                           000662P001-1467A-003                           000663P001-1467A-003                           000664P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000665P001-1467A-003                           000666P001-1467A-003                           000667P001-1467A-003                           000668P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000669P001-1467A-003                           000670P001-1467A-003                           000671P001-1467A-003                           000672P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 33 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 29 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000673P001-1467A-003                           000674P001-1467A-003                           000675P001-1467A-003                           000676P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000677P001-1467A-003                           000678P001-1467A-003                           000679P001-1467A-003                           000680P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000681P001-1467A-003                           000682P001-1467A-003                           000683P001-1467A-003                           000684P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000685P001-1467A-003                           000686P001-1467A-003                           000687P001-1467A-003                           000688P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000689P001-1467A-003                           000690P001-1467A-003                           000691P001-1467A-003                           000692P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000693P001-1467A-003                           000694P001-1467A-003                           000695P001-1467A-003                           000696P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 34 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 30 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000697P001-1467A-003                           000698P001-1467A-003                           000699P001-1467A-003                           000700P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000701P001-1467A-003                           000702P001-1467A-003                           000703P001-1467A-003                           000704P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000705P001-1467A-003                           000706P001-1467A-003                           000707P001-1467A-003                           000708P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000709P001-1467A-003                           000710P001-1467A-003                           000711P001-1467A-003                           000712P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000713P001-1467A-003                           000714P001-1467A-003                           000715P001-1467A-003                           000716P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000717P001-1467A-003                           000718P001-1467A-003                           000719P001-1467A-003                           000720P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 35 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 31 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000721P001-1467A-003                           000722P001-1467A-003                           000723P001-1467A-003                           000724P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000725P001-1467A-003                           000726P001-1467A-003                           000727P001-1467A-003                           000728P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000729P001-1467A-003                           000730P001-1467A-003                           000731P001-1467A-003                           000732P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000733P001-1467A-003                           000734P001-1467A-003                           000735P001-1467A-003                           000736P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000737P001-1467A-003                           000738P001-1467A-003                           000739P001-1467A-003                           000740P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000741P001-1467A-003                           000742P001-1467A-003                           000743P001-1467A-003                           000744P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 36 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 32 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000745P001-1467A-003                           000746P001-1467A-003                           000747P001-1467A-003                           000748P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000749P001-1467A-003                           000750P001-1467A-003                           000751P001-1467A-003                           000752P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000753P001-1467A-003                           000754P001-1467A-003                           000755P001-1467A-003                           000756P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000757P001-1467A-003                           000758P001-1467A-003                           000759P001-1467A-003                           000760P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000761P001-1467A-003                           000762P001-1467A-003                           000763P001-1467A-003                           000764P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000765P001-1467A-003                           000766P001-1467A-003                           000767P001-1467A-003                           000768P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 37 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 33 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000769P001-1467A-003                           000770P001-1467A-003                           000771P001-1467A-003                           000772P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000773P001-1467A-003                           000774P001-1467A-003                           000775P001-1467A-003                           000776P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000777P001-1467A-003                           000778P001-1467A-003                           000779P001-1467A-003                           000780P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000781P001-1467A-003                           000782P001-1467A-003                           000783P001-1467A-003                           000784P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000785P001-1467A-003                           000786P001-1467A-003                           000787P001-1467A-003                           000788P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000789P001-1467A-003                           000790P001-1467A-003                           000791P001-1467A-003                           000792P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 38 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 34 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000793P001-1467A-003                           000794P001-1467A-003                           000795P001-1467A-003                           000796P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000797P001-1467A-003                           000798P001-1467A-003                           000799P001-1467A-003                           000800P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000801P001-1467A-003                           000802P001-1467A-003                           000803P001-1467A-003                           000804P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000805P001-1467A-003                           000806P001-1467A-003                           000807P001-1467A-003                           000808P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000809P001-1467A-003                           000810P001-1467A-003                           000811P001-1467A-003                           000812P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000813P001-1467A-003                           000814P001-1467A-003                           000815P001-1467A-003                           000816P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 39 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 35 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000817P001-1467A-003                           000818P001-1467A-003                           000819P001-1467A-003                           000820P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000821P001-1467A-003                           000822P001-1467A-003                           000823P001-1467A-003                           000824P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000825P001-1467A-003                           000826P001-1467A-003                           000827P001-1467A-003                           000828P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000829P001-1467A-003                           000830P001-1467A-003                           000831P001-1467A-003                           000832P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000833P001-1467A-003                           000834P001-1467A-003                           000835P001-1467A-003                           000836P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000837P001-1467A-003                           000838P001-1467A-003                           000839P001-1467A-003                           000840P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 40 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 36 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000841P001-1467A-003                           000842P001-1467A-003                           000843P001-1467A-003                           000844P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000845P001-1467A-003                           000846P001-1467A-003                           000847P001-1467A-003                           000848P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000849P001-1467A-003                           000850P001-1467A-003                           000851P001-1467A-003                           000852P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000853P001-1467A-003                           000854P001-1467A-003                           000855P001-1467A-003                           000856P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000857P001-1467A-003                           000858P001-1467A-003                           000859P001-1467A-003                           000860P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000861P001-1467A-003                           000862P001-1467A-003                           000863P001-1467A-003                           000864P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 41 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 37 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000865P001-1467A-003                           000866P001-1467A-003                           000867P001-1467A-003                           000868P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000869P001-1467A-003                           000870P001-1467A-003                           000871P001-1467A-003                           000872P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000873P001-1467A-003                           000874P001-1467A-003                           000875P001-1467A-003                           000876P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000877P001-1467A-003                           000878P001-1467A-003                           000879P001-1467A-003                           000880P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000881P001-1467A-003                           000882P001-1467A-003                           000883P001-1467A-003                           000884P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000885P001-1467A-003                           000886P001-1467A-003                           000887P001-1467A-003                           000888P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 42 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 38 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000889P001-1467A-003                           000890P001-1467A-003                           000891P001-1467A-003                           000892P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000893P001-1467A-003                           000894P001-1467A-003                           000895P001-1467A-003                           000896P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000897P001-1467A-003                           000898P001-1467A-003                           000899P001-1467A-003                           000900P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000901P001-1467A-003                           000902P001-1467A-003                           000903P001-1467A-003                           000904P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000905P001-1467A-003                           000906P001-1467A-003                           000907P001-1467A-003                           000908P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000909P001-1467A-003                           000910P001-1467A-003                           000911P001-1467A-003                           000912P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 43 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 39 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000913P001-1467A-003                           000914P001-1467A-003                           000915P001-1467A-003                           000916P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000917P001-1467A-003                           000918P001-1467A-003                           000919P001-1467A-003                           000920P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000921P001-1467A-003                           000922P001-1467A-003                           000923P001-1467A-003                           000924P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000925P001-1467A-003                           000926P001-1467A-003                           000927P001-1467A-003                           000928P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000929P001-1467A-003                           000930P001-1467A-003                           000931P001-1467A-003                           000932P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000933P001-1467A-003                           000934P001-1467A-003                           000935P001-1467A-003                           000936P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 44 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 40 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000937P001-1467A-003                           000938P001-1467A-003                           000939P001-1467A-003                           000940P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000941P001-1467A-003                           000942P001-1467A-003                           000943P001-1467A-003                           000944P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000945P001-1467A-003                           000946P001-1467A-003                           000947P001-1467A-003                           000948P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000949P001-1467A-003                           000950P001-1467A-003                           000951P001-1467A-003                           000952P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000953P001-1467A-003                           000954P001-1467A-003                           000955P001-1467A-003                           000956P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000957P001-1467A-003                           000958P001-1467A-003                           000959P001-1467A-003                           000960P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 45 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 41 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000961P001-1467A-003                           000962P001-1467A-003                           000963P001-1467A-003                           000964P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000965P001-1467A-003                           000966P001-1467A-003                           000967P001-1467A-003                           000968P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000969P001-1467A-003                           000970P001-1467A-003                           000971P001-1467A-003                           000972P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000973P001-1467A-003                           000974P001-1467A-003                           000975P001-1467A-003                           000976P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000977P001-1467A-003                           000978P001-1467A-003                           000979P001-1467A-003                           000980P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000981P001-1467A-003                           000982P001-1467A-003                           000983P001-1467A-003                           000984P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 46 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 42 of 262                                                                                                                                      11/12/2020 06:31:13 PM
000985P001-1467A-003                           000986P001-1467A-003                           000987P001-1467A-003                           000988P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000989P001-1467A-003                           000990P001-1467A-003                           000991P001-1467A-003                           000992P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000993P001-1467A-003                           000994P001-1467A-003                           000995P001-1467A-003                           000996P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




000997P001-1467A-003                           000998P001-1467A-003                           000999P001-1467A-003                           001000P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001001P001-1467A-003                           001002P001-1467A-003                           001003P001-1467A-003                           001004P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001005P001-1467A-003                           001006P001-1467A-003                           001007P001-1467A-003                           001008P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 47 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 43 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001009P001-1467A-003                           001010P001-1467A-003                           001011P001-1467A-003                           001012P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001013P001-1467A-003                           001014P001-1467A-003                           001015P001-1467A-003                           001016P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001017P001-1467A-003                           001018P001-1467A-003                           001019P001-1467A-003                           001020P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001021P001-1467A-003                           001022P001-1467A-003                           001023P001-1467A-003                           001024P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001025P001-1467A-003                           001026P001-1467A-003                           001027P001-1467A-003                           001028P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001029P001-1467A-003                           001030P001-1467A-003                           001031P001-1467A-003                           001032P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 48 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 44 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001033P001-1467A-003                           001034P001-1467A-003                           001035P001-1467A-003                           001036P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001037P001-1467A-003                           001038P001-1467A-003                           001039P001-1467A-003                           001040P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001041P001-1467A-003                           001042P001-1467A-003                           001043P001-1467A-003                           001044P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001045P001-1467A-003                           001046P001-1467A-003                           001047P001-1467A-003                           001048P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001049P001-1467A-003                           001050P001-1467A-003                           001051P001-1467A-003                           001052P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001053P001-1467A-003                           001054P001-1467A-003                           001055P001-1467A-003                           001056P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 49 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 45 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001057P001-1467A-003                           001058P001-1467A-003                           001059P001-1467A-003                           001060P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001061P001-1467A-003                           001062P001-1467A-003                           001063P001-1467A-003                           001064P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001065P001-1467A-003                           001066P001-1467A-003                           001067P001-1467A-003                           001068P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001069P001-1467A-003                           001070P001-1467A-003                           001071P001-1467A-003                           001072P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001073P001-1467A-003                           001074P001-1467A-003                           001075P001-1467A-003                           001076P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001077P001-1467A-003                           001078P001-1467A-003                           001079P001-1467A-003                           001080P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 50 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 46 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001081P001-1467A-003                           001082P001-1467A-003                           001083P001-1467A-003                           001084P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001085P001-1467A-003                           001086P001-1467A-003                           001087P001-1467A-003                           001088P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001089P001-1467A-003                           001090P001-1467A-003                           001091P001-1467A-003                           001092P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001093P001-1467A-003                           001094P001-1467A-003                           001095P001-1467A-003                           001096P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001097P001-1467A-003                           001098P001-1467A-003                           001099P001-1467A-003                           001100P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001101P001-1467A-003                           001102P001-1467A-003                           001103P001-1467A-003                           001104P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 51 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 47 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001105P001-1467A-003                           001106P001-1467A-003                           001107P001-1467A-003                           001108P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001109P001-1467A-003                           001110P001-1467A-003                           001111P001-1467A-003                           001112P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001113P001-1467A-003                           001114P001-1467A-003                           001115P001-1467A-003                           001116P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001117P001-1467A-003                           001118P001-1467A-003                           001119P001-1467A-003                           001120P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001121P001-1467A-003                           001122P001-1467A-003                           001123P001-1467A-003                           001124P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001125P001-1467A-003                           001126P001-1467A-003                           001127P001-1467A-003                           001128P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 52 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 48 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001129P001-1467A-003                           001130P001-1467A-003                           001131P001-1467A-003                           001132P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001133P001-1467A-003                           001134P001-1467A-003                           001135P001-1467A-003                           001136P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001137P001-1467A-003                           001138P001-1467A-003                           001139P001-1467A-003                           001140P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001141P001-1467A-003                           001142P001-1467A-003                           001143P001-1467A-003                           001144P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001145P001-1467A-003                           001146P001-1467A-003                           001147P001-1467A-003                           001148P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001149P001-1467A-003                           001150P001-1467A-003                           001151P001-1467A-003                           001152P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 53 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 49 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001153P001-1467A-003                           001154P001-1467A-003                           001155P001-1467A-003                           001156P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001157P001-1467A-003                           001158P001-1467A-003                           001159P001-1467A-003                           001160P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001161P001-1467A-003                           001162P001-1467A-003                           001163P001-1467A-003                           001164P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001165P001-1467A-003                           001166P001-1467A-003                           001167P001-1467A-003                           001168P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001169P001-1467A-003                           001170P001-1467A-003                           001171P001-1467A-003                           001172P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001173P001-1467A-003                           001174P001-1467A-003                           001175P001-1467A-003                           001176P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 54 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 50 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001177P001-1467A-003                           001178P001-1467A-003                           001179P001-1467A-003                           001180P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001181P001-1467A-003                           001182P001-1467A-003                           001183P001-1467A-003                           001184P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001185P001-1467A-003                           001186P001-1467A-003                           001187P001-1467A-003                           001188P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001189P001-1467A-003                           001190P001-1467A-003                           001191P001-1467A-003                           001192P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001193P001-1467A-003                           001194P001-1467A-003                           001195P001-1467A-003                           001196P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001197P001-1467A-003                           001198P001-1467A-003                           001199P001-1467A-003                           001200P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 55 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 51 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001201P001-1467A-003                           001202P001-1467A-003                           001203P001-1467A-003                           001204P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001205P001-1467A-003                           001206P001-1467A-003                           001207P001-1467A-003                           001208P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001209P001-1467A-003                           001210P001-1467A-003                           001211P001-1467A-003                           001212P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001213P001-1467A-003                           001214P001-1467A-003                           001215P001-1467A-003                           001216P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001217P001-1467A-003                           001218P001-1467A-003                           001219P001-1467A-003                           001220P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001221P001-1467A-003                           001222P001-1467A-003                           001223P001-1467A-003                           001224P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 56 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 52 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001225P001-1467A-003                           001226P001-1467A-003                           001227P001-1467A-003                           001228P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001229P001-1467A-003                           001230P001-1467A-003                           001231P001-1467A-003                           001232P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001233P001-1467A-003                           001234P001-1467A-003                           001235P001-1467A-003                           001236P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001237P001-1467A-003                           001238P001-1467A-003                           001239P001-1467A-003                           001240P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001241P001-1467A-003                           001242P001-1467A-003                           001243P001-1467A-003                           001244P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001245P001-1467A-003                           001246P001-1467A-003                           001247P001-1467A-003                           001248P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 57 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 53 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001249P001-1467A-003                           001250P001-1467A-003                           001251P001-1467A-003                           001252P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001253P001-1467A-003                           001254P001-1467A-003                           001255P001-1467A-003                           001256P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001257P001-1467A-003                           001258P001-1467A-003                           001259P001-1467A-003                           001260P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001261P001-1467A-003                           001262P001-1467A-003                           001263P001-1467A-003                           001264P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001265P001-1467A-003                           001266P001-1467A-003                           001267P001-1467A-003                           001268P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001269P001-1467A-003                           001270P001-1467A-003                           001271P001-1467A-003                           001272P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 58 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 54 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001273P001-1467A-003                           001274P001-1467A-003                           001275P001-1467A-003                           001276P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001277P001-1467A-003                           001278P001-1467A-003                           001279P001-1467A-003                           001280P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001281P001-1467A-003                           001282P001-1467A-003                           001283P001-1467A-003                           001284P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001285P001-1467A-003                           001286P001-1467A-003                           001287P001-1467A-003                           001288P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001289P001-1467A-003                           001290P001-1467A-003                           001291P001-1467A-003                           001292P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001293P001-1467A-003                           001294P001-1467A-003                           001295P001-1467A-003                           001296P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 59 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 55 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001297P001-1467A-003                           001298P001-1467A-003                           001299P001-1467A-003                           001300P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001301P001-1467A-003                           001302P001-1467A-003                           001303P001-1467A-003                           001304P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001305P001-1467A-003                           001306P001-1467A-003                           001307P001-1467A-003                           001308P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001309P001-1467A-003                           001310P001-1467A-003                           001311P001-1467A-003                           001312P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001313P001-1467A-003                           001314P001-1467A-003                           001315P001-1467A-003                           001316P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001317P001-1467A-003                           001318P001-1467A-003                           001319P001-1467A-003                           001320P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 60 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 56 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001321P001-1467A-003                           001322P001-1467A-003                           001323P001-1467A-003                           001324P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001325P001-1467A-003                           001326P001-1467A-003                           001327P001-1467A-003                           001328P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001329P001-1467A-003                           001330P001-1467A-003                           001331P001-1467A-003                           001332P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001333P001-1467A-003                           001334P001-1467A-003                           001335P001-1467A-003                           001336P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001337P001-1467A-003                           001338P001-1467A-003                           001339P001-1467A-003                           001340P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001341P001-1467A-003                           001342P001-1467A-003                           001343P001-1467A-003                           001344P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 61 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 57 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001345P001-1467A-003                           001346P001-1467A-003                           001347P001-1467A-003                           001348P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001349P001-1467A-003                           001350P001-1467A-003                           001351P001-1467A-003                           001352P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001353P001-1467A-003                           001354P001-1467A-003                           001355P001-1467A-003                           001356P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001357P001-1467A-003                           001358P001-1467A-003                           001359P001-1467A-003                           001360P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001361P001-1467A-003                           001362P001-1467A-003                           001363P001-1467A-003                           001364P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001365P001-1467A-003                           001366P001-1467A-003                           001367P001-1467A-003                           001368P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 62 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 58 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001369P001-1467A-003                           001370P001-1467A-003                           001371P001-1467A-003                           001372P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001373P001-1467A-003                           001374P001-1467A-003                           001375P001-1467A-003                           001376P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001377P001-1467A-003                           001378P001-1467A-003                           001379P001-1467A-003                           001380P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001381P001-1467A-003                           001382P001-1467A-003                           001383P001-1467A-003                           001384P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001385P001-1467A-003                           001386P001-1467A-003                           001387P001-1467A-003                           001388P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001389P001-1467A-003                           001390P001-1467A-003                           001391P001-1467A-003                           001392P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 63 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 59 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001393P001-1467A-003                           001394P001-1467A-003                           001395P001-1467A-003                           001396P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001397P001-1467A-003                           001398P001-1467A-003                           001399P001-1467A-003                           001400P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001401P001-1467A-003                           001402P001-1467A-003                           001403P001-1467A-003                           001404P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001405P001-1467A-003                           001406P001-1467A-003                           001407P001-1467A-003                           001408P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001409P001-1467A-003                           001410P001-1467A-003                           001411P001-1467A-003                           001412P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001413P001-1467A-003                           001414P001-1467A-003                           001415P001-1467A-003                           001416P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 64 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 60 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001417P001-1467A-003                           001418P001-1467A-003                           001419P001-1467A-003                           001420P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001421P001-1467A-003                           001422P001-1467A-003                           001423P001-1467A-003                           001424P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001425P001-1467A-003                           001426P001-1467A-003                           001427P001-1467A-003                           001428P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001429P001-1467A-003                           001430P001-1467A-003                           001431P001-1467A-003                           001432P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001433P001-1467A-003                           001434P001-1467A-003                           001435P001-1467A-003                           001436P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001437P001-1467A-003                           001438P001-1467A-003                           001439P001-1467A-003                           001440P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 65 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 61 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001441P001-1467A-003                           001442P001-1467A-003                           001443P001-1467A-003                           001444P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001445P001-1467A-003                           001446P001-1467A-003                           001447P001-1467A-003                           001448P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001449P001-1467A-003                           001450P001-1467A-003                           001451P001-1467A-003                           001452P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001453P001-1467A-003                           001454P001-1467A-003                           001455P001-1467A-003                           001456P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001457P001-1467A-003                           001458P001-1467A-003                           001459P001-1467A-003                           001460P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001461P001-1467A-003                           001462P001-1467A-003                           001463P001-1467A-003                           001464P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 66 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 62 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001465P001-1467A-003                           001466P001-1467A-003                           001467P001-1467A-003                           001468P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001469P001-1467A-003                           001470P001-1467A-003                           001471P001-1467A-003                           001472P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001473P001-1467A-003                           001474P001-1467A-003                           001475P001-1467A-003                           001476P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001477P001-1467A-003                           001478P001-1467A-003                           001479P001-1467A-003                           001480P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001481P001-1467A-003                           001482P001-1467A-003                           001483P001-1467A-003                           001484P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001485P001-1467A-003                           001486P001-1467A-003                           001487P001-1467A-003                           001488P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 67 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 63 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001489P001-1467A-003                           001490P001-1467A-003                           001491P001-1467A-003                           001492P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001493P001-1467A-003                           001494P001-1467A-003                           001495P001-1467A-003                           001496P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001497P001-1467A-003                           001498P001-1467A-003                           001499P001-1467A-003                           001500P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001501P001-1467A-003                           001502P001-1467A-003                           001503P001-1467A-003                           001504P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001505P001-1467A-003                           001506P001-1467A-003                           001507P001-1467A-003                           001508P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001509P001-1467A-003                           001510P001-1467A-003                           001511P001-1467A-003                           001512P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 68 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 64 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001513P001-1467A-003                           001514P001-1467A-003                           001515P001-1467A-003                           001516P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001517P001-1467A-003                           001518P001-1467A-003                           001519P001-1467A-003                           001520P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001521P001-1467A-003                           001522P001-1467A-003                           001523P001-1467A-003                           001524P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001525P001-1467A-003                           001526P001-1467A-003                           001527P001-1467A-003                           001528P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001529P001-1467A-003                           001530P001-1467A-003                           001531P001-1467A-003                           001532P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001533P001-1467A-003                           001534P001-1467A-003                           001535P001-1467A-003                           001536P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 69 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 65 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001537P001-1467A-003                           001538P001-1467A-003                           001539P001-1467A-003                           001540P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001541P001-1467A-003                           001542P001-1467A-003                           001543P001-1467A-003                           001544P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001545P001-1467A-003                           001546P001-1467A-003                           001547P001-1467A-003                           001548P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001549P001-1467A-003                           001550P001-1467A-003                           001551P001-1467A-003                           001552P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001553P001-1467A-003                           001554P001-1467A-003                           001555P001-1467A-003                           001556P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001557P001-1467A-003                           001558P001-1467A-003                           001559P001-1467A-003                           001560P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 70 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 66 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001561P001-1467A-003                           001562P001-1467A-003                           001563P001-1467A-003                           001564P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001565P001-1467A-003                           001566P001-1467A-003                           001567P001-1467A-003                           001568P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001569P001-1467A-003                           001570P001-1467A-003                           001571P001-1467A-003                           001572P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001573P001-1467A-003                           001574P001-1467A-003                           001575P001-1467A-003                           001576P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001577P001-1467A-003                           001578P001-1467A-003                           001579P001-1467A-003                           001580P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001581P001-1467A-003                           001582P001-1467A-003                           001583P001-1467A-003                           001584P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 71 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 67 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001585P001-1467A-003                           001586P001-1467A-003                           001587P001-1467A-003                           001588P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001589P001-1467A-003                           001590P001-1467A-003                           001591P001-1467A-003                           001592P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001593P001-1467A-003                           001594P001-1467A-003                           001595P001-1467A-003                           001596P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001597P001-1467A-003                           001598P001-1467A-003                           001599P001-1467A-003                           001600P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001601P001-1467A-003                           001602P001-1467A-003                           001603P001-1467A-003                           001604P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001605P001-1467A-003                           001606P001-1467A-003                           001607P001-1467A-003                           001608P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 72 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 68 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001609P001-1467A-003                           001610P001-1467A-003                           001611P001-1467A-003                           001612P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001613P001-1467A-003                           001614P001-1467A-003                           001615P001-1467A-003                           001616P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001617P001-1467A-003                           001618P001-1467A-003                           001619P001-1467A-003                           001620P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001621P001-1467A-003                           001622P001-1467A-003                           001623P001-1467A-003                           001624P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001625P001-1467A-003                           001626P001-1467A-003                           001627P001-1467A-003                           001628P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001629P001-1467A-003                           001630P001-1467A-003                           001631P001-1467A-003                           001632P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 73 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 69 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001633P001-1467A-003                           001634P001-1467A-003                           001635P001-1467A-003                           001636P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001637P001-1467A-003                           001638P001-1467A-003                           001639P001-1467A-003                           001640P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001641P001-1467A-003                           001642P001-1467A-003                           001643P001-1467A-003                           001644P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001645P001-1467A-003                           001646P001-1467A-003                           001647P001-1467A-003                           001648P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001649P001-1467A-003                           001650P001-1467A-003                           001651P001-1467A-003                           001652P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001653P001-1467A-003                           001654P001-1467A-003                           001655P001-1467A-003                           001656P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 74 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 70 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001657P001-1467A-003                           001658P001-1467A-003                           001659P001-1467A-003                           001660P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001661P001-1467A-003                           001662P001-1467A-003                           001663P001-1467A-003                           001664P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001665P001-1467A-003                           001666P001-1467A-003                           001667P001-1467A-003                           001668P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001669P001-1467A-003                           001670P001-1467A-003                           001671P001-1467A-003                           001672P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001673P001-1467A-003                           001674P001-1467A-003                           001675P001-1467A-003                           001676P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001677P001-1467A-003                           001678P001-1467A-003                           001679P001-1467A-003                           001680P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 75 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 71 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001681P001-1467A-003                           001682P001-1467A-003                           001683P001-1467A-003                           001684P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001685P001-1467A-003                           001686P001-1467A-003                           001687P001-1467A-003                           001688P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001689P001-1467A-003                           001690P001-1467A-003                           001691P001-1467A-003                           001692P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001693P001-1467A-003                           001694P001-1467A-003                           001695P001-1467A-003                           001696P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001697P001-1467A-003                           001698P001-1467A-003                           001699P001-1467A-003                           001700P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001701P001-1467A-003                           001702P001-1467A-003                           001703P001-1467A-003                           001704P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 76 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 72 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001705P001-1467A-003                           001706P001-1467A-003                           001707P001-1467A-003                           001708P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001709P001-1467A-003                           001710P001-1467A-003                           001711P001-1467A-003                           001712P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001713P001-1467A-003                           001714P001-1467A-003                           001715P001-1467A-003                           001716P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001717P001-1467A-003                           001718P001-1467A-003                           001719P001-1467A-003                           001720P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001721P001-1467A-003                           001722P001-1467A-003                           001723P001-1467A-003                           001724P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001725P001-1467A-003                           001726P001-1467A-003                           001727P001-1467A-003                           001728P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 77 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 73 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001729P001-1467A-003                           001730P001-1467A-003                           001731P001-1467A-003                           001732P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001733P001-1467A-003                           001734P001-1467A-003                           001735P001-1467A-003                           001736P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001737P001-1467A-003                           001738P001-1467A-003                           001739P001-1467A-003                           001740P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001741P001-1467A-003                           001742P001-1467A-003                           001743P001-1467A-003                           001744P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001745P001-1467A-003                           001746P001-1467A-003                           001747P001-1467A-003                           001748P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001749P001-1467A-003                           001750P001-1467A-003                           001751P001-1467A-003                           001752P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 78 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 74 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001753P001-1467A-003                           001754P001-1467A-003                           001755P001-1467A-003                           001756P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001757P001-1467A-003                           001758P001-1467A-003                           001759P001-1467A-003                           001760P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001761P001-1467A-003                           001762P001-1467A-003                           001763P001-1467A-003                           001764P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001765P001-1467A-003                           001766P001-1467A-003                           001767P001-1467A-003                           001768P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001769P001-1467A-003                           001770P001-1467A-003                           001771P001-1467A-003                           001772P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001773P001-1467A-003                           001774P001-1467A-003                           001775P001-1467A-003                           001776P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 79 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 75 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001777P001-1467A-003                           001778P001-1467A-003                           001779P001-1467A-003                           001780P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001781P001-1467A-003                           001782P001-1467A-003                           001783P001-1467A-003                           001784P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001785P001-1467A-003                           001786P001-1467A-003                           001787P001-1467A-003                           001788P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001789P001-1467A-003                           001790P001-1467A-003                           001791P001-1467A-003                           001792P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001793P001-1467A-003                           001794P001-1467A-003                           001795P001-1467A-003                           001796P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001797P001-1467A-003                           001798P001-1467A-003                           001799P001-1467A-003                           001800P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 80 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 76 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001801P001-1467A-003                           001802P001-1467A-003                           001803P001-1467A-003                           001804P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001805P001-1467A-003                           001806P001-1467A-003                           001807P001-1467A-003                           001808P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001809P001-1467A-003                           001810P001-1467A-003                           001811P001-1467A-003                           001812P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001813P001-1467A-003                           001814P001-1467A-003                           001815P001-1467A-003                           001816P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001817P001-1467A-003                           001818P001-1467A-003                           001819P001-1467A-003                           001820P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001821P001-1467A-003                           001822P001-1467A-003                           001823P001-1467A-003                           001824P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 81 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 77 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001825P001-1467A-003                           001826P001-1467A-003                           001827P001-1467A-003                           001828P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001829P001-1467A-003                           001830P001-1467A-003                           001831P001-1467A-003                           001832P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001833P001-1467A-003                           001834P001-1467A-003                           001835P001-1467A-003                           001836P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001837P001-1467A-003                           001838P001-1467A-003                           001839P001-1467A-003                           001840P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001841P001-1467A-003                           001842P001-1467A-003                           001843P001-1467A-003                           001844P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001845P001-1467A-003                           001846P001-1467A-003                           001847P001-1467A-003                           001848P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 82 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 78 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001849P001-1467A-003                           001850P001-1467A-003                           001851P001-1467A-003                           001852P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001853P001-1467A-003                           001854P001-1467A-003                           001855P001-1467A-003                           001856P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001857P001-1467A-003                           001858P001-1467A-003                           001859P001-1467A-003                           001860P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001861P001-1467A-003                           001862P001-1467A-003                           001863P001-1467A-003                           001864P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001865P001-1467A-003                           001866P001-1467A-003                           001867P001-1467A-003                           001868P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001869P001-1467A-003                           001870P001-1467A-003                           001871P001-1467A-003                           001872P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 83 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 79 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001873P001-1467A-003                           001874P001-1467A-003                           001875P001-1467A-003                           001876P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001877P001-1467A-003                           001878P001-1467A-003                           001879P001-1467A-003                           001880P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001881P001-1467A-003                           001882P001-1467A-003                           001883P001-1467A-003                           001884P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001885P001-1467A-003                           001886P001-1467A-003                           001887P001-1467A-003                           001888P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001889P001-1467A-003                           001890P001-1467A-003                           001891P001-1467A-003                           001892P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001893P001-1467A-003                           001894P001-1467A-003                           001895P001-1467A-003                           001896P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 84 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 80 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001897P001-1467A-003                           001898P001-1467A-003                           001899P001-1467A-003                           001900P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001901P001-1467A-003                           001902P001-1467A-003                           001903P001-1467A-003                           001904P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001905P001-1467A-003                           001906P001-1467A-003                           001907P001-1467A-003                           001908P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001909P001-1467A-003                           001910P001-1467A-003                           001911P001-1467A-003                           001912P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001913P001-1467A-003                           001914P001-1467A-003                           001915P001-1467A-003                           001916P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001917P001-1467A-003                           001918P001-1467A-003                           001919P001-1467A-003                           001920P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 85 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 81 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001921P001-1467A-003                           001922P001-1467A-003                           001923P001-1467A-003                           001924P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001925P001-1467A-003                           001926P001-1467A-003                           001927P001-1467A-003                           001928P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001929P001-1467A-003                           001930P001-1467A-003                           001931P001-1467A-003                           001932P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001933P001-1467A-003                           001934P001-1467A-003                           001935P001-1467A-003                           001936P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001937P001-1467A-003                           001938P001-1467A-003                           001939P001-1467A-003                           001940P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001941P001-1467A-003                           001942P001-1467A-003                           001943P001-1467A-003                           001944P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 86 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 82 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001945P001-1467A-003                           001946P001-1467A-003                           001947P001-1467A-003                           001948P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001949P001-1467A-003                           001950P001-1467A-003                           001951P001-1467A-003                           001952P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001953P001-1467A-003                           001954P001-1467A-003                           001955P001-1467A-003                           001956P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001957P001-1467A-003                           001958P001-1467A-003                           001959P001-1467A-003                           001960P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001961P001-1467A-003                           001962P001-1467A-003                           001963P001-1467A-003                           001964P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001965P001-1467A-003                           001966P001-1467A-003                           001967P001-1467A-003                           001968P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 87 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 83 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001969P001-1467A-003                           001970P001-1467A-003                           001971P001-1467A-003                           001972P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001973P001-1467A-003                           001974P001-1467A-003                           001975P001-1467A-003                           001976P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001977P001-1467A-003                           001978P001-1467A-003                           001979P001-1467A-003                           001980P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001981P001-1467A-003                           001982P001-1467A-003                           001983P001-1467A-003                           001984P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001985P001-1467A-003                           001986P001-1467A-003                           001987P001-1467A-003                           001988P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001989P001-1467A-003                           001990P001-1467A-003                           001991P001-1467A-003                           001992P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 88 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 84 of 262                                                                                                                                      11/12/2020 06:31:13 PM
001993P001-1467A-003                           001994P001-1467A-003                           001995P001-1467A-003                           001996P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




001997P001-1467A-003                           001998P001-1467A-003                           001999P001-1467A-003                           002000P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002001P001-1467A-003                           002002P001-1467A-003                           002003P001-1467A-003                           002004P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002005P001-1467A-003                           002006P001-1467A-003                           002007P001-1467A-003                           002008P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002009P001-1467A-003                           002010P001-1467A-003                           002011P001-1467A-003                           002012P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002013P001-1467A-003                           002014P001-1467A-003                           002015P001-1467A-003                           002016P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 89 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 85 of 262                                                                                                                                      11/12/2020 06:31:13 PM
002017P001-1467A-003                           002018P001-1467A-003                           002019P001-1467A-003                           002020P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002021P001-1467A-003                           002022P001-1467A-003                           002023P001-1467A-003                           002024P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002025P001-1467A-003                           002026P001-1467A-003                           002027P001-1467A-003                           002028P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002029P001-1467A-003                           002030P001-1467A-003                           002031P001-1467A-003                           002032P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002033P001-1467A-003                           002034P001-1467A-003                           002035P001-1467A-003                           002036P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002037P001-1467A-003                           002038P001-1467A-003                           002039P001-1467A-003                           002040P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 90 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 86 of 262                                                                                                                                      11/12/2020 06:31:13 PM
002041P001-1467A-003                           002042P001-1467A-003                           002043P001-1467A-003                           002044P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002045P001-1467A-003                           002046P001-1467A-003                           002047P001-1467A-003                           002048P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002049P001-1467A-003                           002050P001-1467A-003                           002051P001-1467A-003                           002052P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002053P001-1467A-003                           002054P001-1467A-003                           002055P001-1467A-003                           002056P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002057P001-1467A-003                           002058P001-1467A-003                           002059P001-1467A-003                           002060P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002061P001-1467A-003                           002062P001-1467A-003                           002063P001-1467A-003                           002064P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 91 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 87 of 262                                                                                                                                      11/12/2020 06:31:13 PM
002065P001-1467A-003                           002066P001-1467A-003                           002067P001-1467A-003                           002068P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002069P001-1467A-003                           002070P001-1467A-003                           002071P001-1467A-003                           002072P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002073P001-1467A-003                           002074P001-1467A-003                           002075P001-1467A-003                           002076P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002077P001-1467A-003                           002078P001-1467A-003                           002079P001-1467A-003                           002080P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002081P001-1467A-003                           002082P001-1467A-003                           002083P001-1467A-003                           002084P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002085P001-1467A-003                           002086P001-1467A-003                           002087P001-1467A-003                           002088P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 92 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 88 of 262                                                                                                                                      11/12/2020 06:31:13 PM
002089P001-1467A-003                           002090P001-1467A-003                           002091P001-1467A-003                           002092P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002093P001-1467A-003                           002094P001-1467A-003                           002095P001-1467A-003                           002096P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002097P001-1467A-003                           002098P001-1467A-003                           002099P001-1467A-003                           002100P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002101P001-1467A-003                           002102P001-1467A-003                           002103P001-1467A-003                           002104P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002105P001-1467A-003                           002106P001-1467A-003                           002107P001-1467A-003                           002108P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002109P001-1467A-003                           002110P001-1467A-003                           002111P001-1467A-003                           002112P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 93 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 89 of 262                                                                                                                                      11/12/2020 06:31:13 PM
002113P001-1467A-003                           002114P001-1467A-003                           002115P001-1467A-003                           002116P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002117P001-1467A-003                           002118P001-1467A-003                           002119P001-1467A-003                           002120P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002121P001-1467A-003                           002122P001-1467A-003                           002123P001-1467A-003                           002124P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002125P001-1467A-003                           002126P001-1467A-003                           002127P001-1467A-003                           002128P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002129P001-1467A-003                           002130P001-1467A-003                           002131P001-1467A-003                           002132P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002133P001-1467A-003                           002134P001-1467A-003                           002135P001-1467A-003                           002136P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 94 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 90 of 262                                                                                                                                      11/12/2020 06:31:13 PM
002137P001-1467A-003                           002138P001-1467A-003                           002139P001-1467A-003                           002140P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002141P001-1467A-003                           002142P001-1467A-003                           002143P001-1467A-003                           002144P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002145P001-1467A-003                           002146P001-1467A-003                           002147P001-1467A-003                           002148P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002149P001-1467A-003                           002150P001-1467A-003                           002151P001-1467A-003                           002152P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002153P001-1467A-003                           002154P001-1467A-003                           002155P001-1467A-003                           002156P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002157P001-1467A-003                           002158P001-1467A-003                           002159P001-1467A-003                           002160P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 95 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 91 of 262                                                                                                                                      11/12/2020 06:31:13 PM
002161P001-1467A-003                           002162P001-1467A-003                           002163P001-1467A-003                           002164P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002165P001-1467A-003                           002166P001-1467A-003                           002167P001-1467A-003                           002168P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002169P001-1467A-003                           002170P001-1467A-003                           002171P001-1467A-003                           002172P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002173P001-1467A-003                           002174P001-1467A-003                           002175P001-1467A-003                           002176P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002177P001-1467A-003                           002178P001-1467A-003                           002179P001-1467A-003                           002180P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002181P001-1467A-003                           002182P001-1467A-003                           002183P001-1467A-003                           002184P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 96 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 92 of 262                                                                                                                                      11/12/2020 06:31:13 PM
002185P001-1467A-003                           002186P001-1467A-003                           002187P001-1467A-003                           002188P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002189P001-1467A-003                           002190P001-1467A-003                           002191P001-1467A-003                           002192P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002193P001-1467A-003                           002194P001-1467A-003                           002195P001-1467A-003                           002196P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002197P001-1467A-003                           002198P001-1467A-003                           002199P001-1467A-003                           002200P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002201P001-1467A-003                           002202P001-1467A-003                           002203P001-1467A-003                           002204P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002205P001-1467A-003                           002206P001-1467A-003                           002207P001-1467A-003                           002208P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 97 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 93 of 262                                                                                                                                      11/12/2020 06:31:13 PM
002209P001-1467A-003                           002210P001-1467A-003                           002211P001-1467A-003                           002212P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002213P001-1467A-003                           002214P001-1467A-003                           002215P001-1467A-003                           002216P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002217P001-1467A-003                           002218P001-1467A-003                           002219P001-1467A-003                           002220P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002221P001-1467A-003                           002222P001-1467A-003                           002223P001-1467A-003                           002224P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002225P001-1467A-003                           002226P001-1467A-003                           002227P001-1467A-003                           002228P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002229P001-1467A-003                           002230P001-1467A-003                           002231P001-1467A-003                           002232P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 98 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 94 of 262                                                                                                                                      11/12/2020 06:31:13 PM
002233P001-1467A-003                           002234P001-1467A-003                           002235P001-1467A-003                           002236P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002237P001-1467A-003                           002238P001-1467A-003                           002239P001-1467A-003                           002240P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002241P001-1467A-003                           002242P001-1467A-003                           002243P001-1467A-003                           002244P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002245P001-1467A-003                           002246P001-1467A-003                           002247P001-1467A-003                           002248P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002249P001-1467A-003                           002250P001-1467A-003                           002251P001-1467A-003                           002252P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002253P001-1467A-003                           002254P001-1467A-003                           002255P001-1467A-003                           002256P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20             Page 99 of 266
                                                                                    Cred Inc., et al.
                                                                                    Electronic Mail
                                                                                     Exhibit Pages
Page # : 95 of 262                                                                                                                                      11/12/2020 06:31:13 PM
002257P001-1467A-003                           002258P001-1467A-003                           002259P001-1467A-003                           002260P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002261P001-1467A-003                           002262P001-1467A-003                           002263P001-1467A-003                           002264P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002265P001-1467A-003                           002266P001-1467A-003                           002267P001-1467A-003                           002268P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002269P001-1467A-003                           002270P001-1467A-003                           002271P001-1467A-003                           002272P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002273P001-1467A-003                           002274P001-1467A-003                           002275P001-1467A-003                           002276P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002277P001-1467A-003                           002278P001-1467A-003                           002279P001-1467A-003                           002280P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 100 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 96 of 262                                                                                                                                      11/12/2020 06:31:13 PM
002281P001-1467A-003                           002282P001-1467A-003                           002283P001-1467A-003                           002284P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002285P001-1467A-003                           002286P001-1467A-003                           002287P001-1467A-003                           002288P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002289P001-1467A-003                           002290P001-1467A-003                           002291P001-1467A-003                           002292P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002293P001-1467A-003                           002294P001-1467A-003                           002295P001-1467A-003                           002296P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002297P001-1467A-003                           002298P001-1467A-003                           002299P001-1467A-003                           002300P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002301P001-1467A-003                           002302P001-1467A-003                           002303P001-1467A-003                           002304P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 101 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 97 of 262                                                                                                                                      11/12/2020 06:31:13 PM
002305P001-1467A-003                           002306P001-1467A-003                           002307P001-1467A-003                           002308P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002309P001-1467A-003                           002310P001-1467A-003                           002311P001-1467A-003                           002312P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002313P001-1467A-003                           002314P001-1467A-003                           002315P001-1467A-003                           002316P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002317P001-1467A-003                           002318P001-1467A-003                           002319P001-1467A-003                           002320P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002321P001-1467A-003                           002322P001-1467A-003                           002323P001-1467A-003                           002324P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002325P001-1467A-003                           002326P001-1467A-003                           002327P001-1467A-003                           002328P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 102 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 98 of 262                                                                                                                                      11/12/2020 06:31:13 PM
002329P001-1467A-003                           002330P001-1467A-003                           002331P001-1467A-003                           002332P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002333P001-1467A-003                           002334P001-1467A-003                           002335P001-1467A-003                           002336P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002337P001-1467A-003                           002338P001-1467A-003                           002339P001-1467A-003                           002340P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002341P001-1467A-003                           002342P001-1467A-003                           002343P001-1467A-003                           002344P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002345P001-1467A-003                           002346P001-1467A-003                           002347P001-1467A-003                           002348P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002349P001-1467A-003                           002350P001-1467A-003                           002351P001-1467A-003                           002352P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 103 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 99 of 262                                                                                                                                      11/12/2020 06:31:13 PM
002353P001-1467A-003                           002354P001-1467A-003                           002355P001-1467A-003                           002356P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002357P001-1467A-003                           002358P001-1467A-003                           002359P001-1467A-003                           002360P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002361P001-1467A-003                           002362P001-1467A-003                           002363P001-1467A-003                           002364P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002365P001-1467A-003                           002366P001-1467A-003                           002367P001-1467A-003                           002368P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002369P001-1467A-003                           002370P001-1467A-003                           002371P001-1467A-003                           002372P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002373P001-1467A-003                           002374P001-1467A-003                           002375P001-1467A-003                           002376P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 104 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 100 of 262                                                                                                                                     11/12/2020 06:31:13 PM
002377P001-1467A-003                           002378P001-1467A-003                           002379P001-1467A-003                           002380P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002381P001-1467A-003                           002382P001-1467A-003                           002383P001-1467A-003                           002384P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002385P001-1467A-003                           002386P001-1467A-003                           002387P001-1467A-003                           002388P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002389P001-1467A-003                           002390P001-1467A-003                           002391P001-1467A-003                           002392P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002393P001-1467A-003                           002394P001-1467A-003                           002395P001-1467A-003                           002396P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002397P001-1467A-003                           002398P001-1467A-003                           002399P001-1467A-003                           002400P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 105 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 101 of 262                                                                                                                                     11/12/2020 06:31:13 PM
002401P001-1467A-003                           002402P001-1467A-003                           002403P001-1467A-003                           002404P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002405P001-1467A-003                           002406P001-1467A-003                           002407P001-1467A-003                           002408P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002409P001-1467A-003                           002410P001-1467A-003                           002411P001-1467A-003                           002412P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002413P001-1467A-003                           002414P001-1467A-003                           002415P001-1467A-003                           002416P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002417P001-1467A-003                           002418P001-1467A-003                           002419P001-1467A-003                           002420P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002421P001-1467A-003                           002422P001-1467A-003                           002423P001-1467A-003                           002424P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 106 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 102 of 262                                                                                                                                     11/12/2020 06:31:13 PM
002425P001-1467A-003                           002426P001-1467A-003                           002427P001-1467A-003                           002428P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002429P001-1467A-003                           002430P001-1467A-003                           002431P001-1467A-003                           002432P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002433P001-1467A-003                           002434P001-1467A-003                           002435P001-1467A-003                           002436P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002437P001-1467A-003                           002438P001-1467A-003                           002439P001-1467A-003                           002440P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002441P001-1467A-003                           002442P001-1467A-003                           002443P001-1467A-003                           002444P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002445P001-1467A-003                           002446P001-1467A-003                           002447P001-1467A-003                           002448P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 107 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 103 of 262                                                                                                                                     11/12/2020 06:31:13 PM
002449P001-1467A-003                           002450P001-1467A-003                           002451P001-1467A-003                           002452P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002453P001-1467A-003                           002454P001-1467A-003                           002455P001-1467A-003                           002456P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002457P001-1467A-003                           002458P001-1467A-003                           002459P001-1467A-003                           002460P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002461P001-1467A-003                           002462P001-1467A-003                           002463P001-1467A-003                           002464P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002465P001-1467A-003                           002466P001-1467A-003                           002467P001-1467A-003                           002468P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002469P001-1467A-003                           002470P001-1467A-003                           002471P001-1467A-003                           002472P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 108 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 104 of 262                                                                                                                                     11/12/2020 06:31:13 PM
002473P001-1467A-003                           002474P001-1467A-003                           002475P001-1467A-003                           002476P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002477P001-1467A-003                           002478P001-1467A-003                           002479P001-1467A-003                           002480P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002481P001-1467A-003                           002482P001-1467A-003                           002483P001-1467A-003                           002484P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002485P001-1467A-003                           002486P001-1467A-003                           002487P001-1467A-003                           002488P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002489P001-1467A-003                           002490P001-1467A-003                           002491P001-1467A-003                           002492P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002493P001-1467A-003                           002494P001-1467A-003                           002495P001-1467A-003                           002496P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 109 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 105 of 262                                                                                                                                     11/12/2020 06:31:13 PM
002497P001-1467A-003                           002498P001-1467A-003                           002499P001-1467A-003                           002500P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002501P001-1467A-003                           002502P001-1467A-003                           002503P001-1467A-003                           002504P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002505P001-1467A-003                           002506P001-1467A-003                           002507P001-1467A-003                           002508P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002509P001-1467A-003                           002510P001-1467A-003                           002511P001-1467A-003                           002512P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002513P001-1467A-003                           002514P001-1467A-003                           002515P001-1467A-003                           002516P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002517P001-1467A-003                           002518P001-1467A-003                           002519P001-1467A-003                           002520P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 110 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 106 of 262                                                                                                                                     11/12/2020 06:31:13 PM
002521P001-1467A-003                           002522P001-1467A-003                           002523P001-1467A-003                           002524P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002525P001-1467A-003                           002526P001-1467A-003                           002527P001-1467A-003                           002528P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002529P001-1467A-003                           002530P001-1467A-003                           002531P001-1467A-003                           002532P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002533P001-1467A-003                           002534P001-1467A-003                           002535P001-1467A-003                           002536P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002537P001-1467A-003                           002538P001-1467A-003                           002539P001-1467A-003                           002540P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002541P001-1467A-003                           002542P001-1467A-003                           002543P001-1467A-003                           002544P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 111 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 107 of 262                                                                                                                                     11/12/2020 06:31:13 PM
002545P001-1467A-003                           002546P001-1467A-003                           002547P001-1467A-003                           002548P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002549P001-1467A-003                           002550P001-1467A-003                           002551P001-1467A-003                           002552P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002553P001-1467A-003                           002554P001-1467A-003                           002555P001-1467A-003                           002556P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002557P001-1467A-003                           002558P001-1467A-003                           002559P001-1467A-003                           002560P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002561P001-1467A-003                           002562P001-1467A-003                           002563P001-1467A-003                           002564P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002565P001-1467A-003                           002566P001-1467A-003                           002567P001-1467A-003                           002568P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 112 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 108 of 262                                                                                                                                     11/12/2020 06:31:13 PM
002569P001-1467A-003                           002570P001-1467A-003                           002571P001-1467A-003                           002572P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002573P001-1467A-003                           002574P001-1467A-003                           002575P001-1467A-003                           002576P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002577P001-1467A-003                           002578P001-1467A-003                           002579P001-1467A-003                           002580P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002581P001-1467A-003                           002582P001-1467A-003                           002583P001-1467A-003                           002584P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002585P001-1467A-003                           002586P001-1467A-003                           002587P001-1467A-003                           002588P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002589P001-1467A-003                           002590P001-1467A-003                           002591P001-1467A-003                           002592P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 113 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 109 of 262                                                                                                                                     11/12/2020 06:31:14 PM
002593P001-1467A-003                           002594P001-1467A-003                           002595P001-1467A-003                           002596P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002597P001-1467A-003                           002598P001-1467A-003                           002599P001-1467A-003                           002600P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002601P001-1467A-003                           002602P001-1467A-003                           002603P001-1467A-003                           002604P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002605P001-1467A-003                           002606P001-1467A-003                           002607P001-1467A-003                           002608P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002609P001-1467A-003                           002610P001-1467A-003                           002611P001-1467A-003                           002612P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002613P001-1467A-003                           002614P001-1467A-003                           002615P001-1467A-003                           002616P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 114 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 110 of 262                                                                                                                                     11/12/2020 06:31:14 PM
002617P001-1467A-003                           002618P001-1467A-003                           002619P001-1467A-003                           002620P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002621P001-1467A-003                           002622P001-1467A-003                           002623P001-1467A-003                           002624P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002625P001-1467A-003                           002626P001-1467A-003                           002627P001-1467A-003                           002628P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002629P001-1467A-003                           002630P001-1467A-003                           002631P001-1467A-003                           002632P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002633P001-1467A-003                           002634P001-1467A-003                           002635P001-1467A-003                           002636P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002637P001-1467A-003                           002638P001-1467A-003                           002639P001-1467A-003                           002640P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 115 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 111 of 262                                                                                                                                     11/12/2020 06:31:14 PM
002641P001-1467A-003                           002642P001-1467A-003                           002643P001-1467A-003                           002644P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002645P001-1467A-003                           002646P001-1467A-003                           002647P001-1467A-003                           002648P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002649P001-1467A-003                           002650P001-1467A-003                           002651P001-1467A-003                           002652P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002653P001-1467A-003                           002654P001-1467A-003                           002655P001-1467A-003                           002656P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002657P001-1467A-003                           002658P001-1467A-003                           002659P001-1467A-003                           002660P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002661P001-1467A-003                           002662P001-1467A-003                           002663P001-1467A-003                           002664P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 116 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 112 of 262                                                                                                                                     11/12/2020 06:31:14 PM
002665P001-1467A-003                           002666P001-1467A-003                           002667P001-1467A-003                           002668P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002669P001-1467A-003                           002670P001-1467A-003                           002671P001-1467A-003                           002672P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002673P001-1467A-003                           002674P001-1467A-003                           002675P001-1467A-003                           002676P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002677P001-1467A-003                           002678P001-1467A-003                           002679P001-1467A-003                           002680P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002681P001-1467A-003                           002682P001-1467A-003                           002683P001-1467A-003                           002684P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002685P001-1467A-003                           002686P001-1467A-003                           002687P001-1467A-003                           002688P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 117 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 113 of 262                                                                                                                                     11/12/2020 06:31:14 PM
002689P001-1467A-003                           002690P001-1467A-003                           002691P001-1467A-003                           002692P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002693P001-1467A-003                           002694P001-1467A-003                           002695P001-1467A-003                           002696P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002697P001-1467A-003                           002698P001-1467A-003                           002699P001-1467A-003                           002700P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002701P001-1467A-003                           002702P001-1467A-003                           002703P001-1467A-003                           002704P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002705P001-1467A-003                           002706P001-1467A-003                           002707P001-1467A-003                           002708P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002709P001-1467A-003                           002710P001-1467A-003                           002711P001-1467A-003                           002712P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 118 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 114 of 262                                                                                                                                     11/12/2020 06:31:14 PM
002713P001-1467A-003                           002714P001-1467A-003                           002715P001-1467A-003                           002716P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002717P001-1467A-003                           002718P001-1467A-003                           002719P001-1467A-003                           002720P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002721P001-1467A-003                           002722P001-1467A-003                           002723P001-1467A-003                           002724P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002725P001-1467A-003                           002726P001-1467A-003                           002727P001-1467A-003                           002728P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002729P001-1467A-003                           002730P001-1467A-003                           002731P001-1467A-003                           002732P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002733P001-1467A-003                           002734P001-1467A-003                           002735P001-1467A-003                           002736P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 119 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 115 of 262                                                                                                                                     11/12/2020 06:31:14 PM
002737P001-1467A-003                           002738P001-1467A-003                           002739P001-1467A-003                           002740P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002741P001-1467A-003                           002742P001-1467A-003                           002743P001-1467A-003                           002744P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002745P001-1467A-003                           002746P001-1467A-003                           002747P001-1467A-003                           002748P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002749P001-1467A-003                           002750P001-1467A-003                           002751P001-1467A-003                           002752P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002753P001-1467A-003                           002754P001-1467A-003                           002755P001-1467A-003                           002756P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002757P001-1467A-003                           002758P001-1467A-003                           002759P001-1467A-003                           002760P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 120 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 116 of 262                                                                                                                                     11/12/2020 06:31:14 PM
002761P001-1467A-003                           002762P001-1467A-003                           002763P001-1467A-003                           002764P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002765P001-1467A-003                           002766P001-1467A-003                           002767P001-1467A-003                           002768P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002769P001-1467A-003                           002770P001-1467A-003                           002771P001-1467A-003                           002772P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002773P001-1467A-003                           002774P001-1467A-003                           002775P001-1467A-003                           002776P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002777P001-1467A-003                           002778P001-1467A-003                           002779P001-1467A-003                           002780P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002781P001-1467A-003                           002782P001-1467A-003                           002783P001-1467A-003                           002784P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 121 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 117 of 262                                                                                                                                     11/12/2020 06:31:14 PM
002785P001-1467A-003                           002786P001-1467A-003                           002787P001-1467A-003                           002788P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002789P001-1467A-003                           002790P001-1467A-003                           002791P001-1467A-003                           002792P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002793P001-1467A-003                           002794P001-1467A-003                           002795P001-1467A-003                           002796P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002797P001-1467A-003                           002798P001-1467A-003                           002799P001-1467A-003                           002800P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002801P001-1467A-003                           002802P001-1467A-003                           002803P001-1467A-003                           002804P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002805P001-1467A-003                           002806P001-1467A-003                           002807P001-1467A-003                           002808P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 122 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 118 of 262                                                                                                                                     11/12/2020 06:31:14 PM
002809P001-1467A-003                           002810P001-1467A-003                           002811P001-1467A-003                           002812P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002813P001-1467A-003                           002814P001-1467A-003                           002815P001-1467A-003                           002816P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002817P001-1467A-003                           002818P001-1467A-003                           002819P001-1467A-003                           002820P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002821P001-1467A-003                           002822P001-1467A-003                           002823P001-1467A-003                           002824P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002825P001-1467A-003                           002826P001-1467A-003                           002827P001-1467A-003                           002828P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002829P001-1467A-003                           002830P001-1467A-003                           002831P001-1467A-003                           002832P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 123 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 119 of 262                                                                                                                                     11/12/2020 06:31:14 PM
002833P001-1467A-003                           002834P001-1467A-003                           002835P001-1467A-003                           002836P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002837P001-1467A-003                           002838P001-1467A-003                           002839P001-1467A-003                           002840P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002841P001-1467A-003                           002842P001-1467A-003                           002843P001-1467A-003                           002844P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002845P001-1467A-003                           002846P001-1467A-003                           002847P001-1467A-003                           002848P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002849P001-1467A-003                           002850P001-1467A-003                           002851P001-1467A-003                           002852P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002853P001-1467A-003                           002854P001-1467A-003                           002855P001-1467A-003                           002856P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 124 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 120 of 262                                                                                                                                     11/12/2020 06:31:14 PM
002857P001-1467A-003                           002858P001-1467A-003                           002859P001-1467A-003                           002860P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002861P001-1467A-003                           002862P001-1467A-003                           002863P001-1467A-003                           002864P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002865P001-1467A-003                           002866P001-1467A-003                           002867P001-1467A-003                           002868P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002869P001-1467A-003                           002870P001-1467A-003                           002871P001-1467A-003                           002872P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002873P001-1467A-003                           002874P001-1467A-003                           002875P001-1467A-003                           002876P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002877P001-1467A-003                           002878P001-1467A-003                           002879P001-1467A-003                           002880P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 125 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 121 of 262                                                                                                                                     11/12/2020 06:31:14 PM
002881P001-1467A-003                           002882P001-1467A-003                           002883P001-1467A-003                           002884P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002885P001-1467A-003                           002886P001-1467A-003                           002887P001-1467A-003                           002888P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002889P001-1467A-003                           002890P001-1467A-003                           002891P001-1467A-003                           002892P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002893P001-1467A-003                           002894P001-1467A-003                           002895P001-1467A-003                           002896P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002897P001-1467A-003                           002898P001-1467A-003                           002899P001-1467A-003                           002900P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002901P001-1467A-003                           002902P001-1467A-003                           002903P001-1467A-003                           002904P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 126 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 122 of 262                                                                                                                                     11/12/2020 06:31:14 PM
002905P001-1467A-003                           002906P001-1467A-003                           002907P001-1467A-003                           002908P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002909P001-1467A-003                           002910P001-1467A-003                           002911P001-1467A-003                           002912P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002913P001-1467A-003                           002914P001-1467A-003                           002915P001-1467A-003                           002916P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002917P001-1467A-003                           002918P001-1467A-003                           002919P001-1467A-003                           002920P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002921P001-1467A-003                           002922P001-1467A-003                           002923P001-1467A-003                           002924P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002925P001-1467A-003                           002926P001-1467A-003                           002927P001-1467A-003                           002928P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 127 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 123 of 262                                                                                                                                     11/12/2020 06:31:14 PM
002929P001-1467A-003                           002930P001-1467A-003                           002931P001-1467A-003                           002932P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002933P001-1467A-003                           002934P001-1467A-003                           002935P001-1467A-003                           002936P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002937P001-1467A-003                           002938P001-1467A-003                           002939P001-1467A-003                           002940P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002941P001-1467A-003                           002942P001-1467A-003                           002943P001-1467A-003                           002944P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002945P001-1467A-003                           002946P001-1467A-003                           002947P001-1467A-003                           002948P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002949P001-1467A-003                           002950P001-1467A-003                           002951P001-1467A-003                           002952P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 128 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 124 of 262                                                                                                                                     11/12/2020 06:31:14 PM
002953P001-1467A-003                           002954P001-1467A-003                           002955P001-1467A-003                           002956P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002957P001-1467A-003                           002958P001-1467A-003                           002959P001-1467A-003                           002960P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002961P001-1467A-003                           002962P001-1467A-003                           002963P001-1467A-003                           002964P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002965P001-1467A-003                           002966P001-1467A-003                           002967P001-1467A-003                           002968P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002969P001-1467A-003                           002970P001-1467A-003                           002971P001-1467A-003                           002972P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002973P001-1467A-003                           002974P001-1467A-003                           002975P001-1467A-003                           002976P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 129 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 125 of 262                                                                                                                                     11/12/2020 06:31:14 PM
002977P001-1467A-003                           002978P001-1467A-003                           002979P001-1467A-003                           002980P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002981P001-1467A-003                           002982P001-1467A-003                           002983P001-1467A-003                           002984P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002985P001-1467A-003                           002986P001-1467A-003                           002987P001-1467A-003                           002988P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002989P001-1467A-003                           002990P001-1467A-003                           002991P001-1467A-003                           002992P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002993P001-1467A-003                           002994P001-1467A-003                           002995P001-1467A-003                           002996P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




002997P001-1467A-003                           002998P001-1467A-003                           002999P001-1467A-003                           003000P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 130 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 126 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003001P001-1467A-003                           003002P001-1467A-003                           003003P001-1467A-003                           003004P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003005P001-1467A-003                           003006P001-1467A-003                           003007P001-1467A-003                           003008P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003009P001-1467A-003                           003010P001-1467A-003                           003011P001-1467A-003                           003012P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003013P001-1467A-003                           003014P001-1467A-003                           003015P001-1467A-003                           003016P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003017P001-1467A-003                           003018P001-1467A-003                           003019P001-1467A-003                           003020P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003021P001-1467A-003                           003022P001-1467A-003                           003023P001-1467A-003                           003024P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 131 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 127 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003025P001-1467A-003                           003026P001-1467A-003                           003027P001-1467A-003                           003028P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003029P001-1467A-003                           003030P001-1467A-003                           003031P001-1467A-003                           003032P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003033P001-1467A-003                           003034P001-1467A-003                           003035P001-1467A-003                           003036P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003037P001-1467A-003                           003038P001-1467A-003                           003039P001-1467A-003                           003040P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003041P001-1467A-003                           003042P001-1467A-003                           003043P001-1467A-003                           003044P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003045P001-1467A-003                           003046P001-1467A-003                           003047P001-1467A-003                           003048P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 132 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 128 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003049P001-1467A-003                           003050P001-1467A-003                           003051P001-1467A-003                           003052P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003053P001-1467A-003                           003054P001-1467A-003                           003055P001-1467A-003                           003056P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003057P001-1467A-003                           003058P001-1467A-003                           003059P001-1467A-003                           003060P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003061P001-1467A-003                           003062P001-1467A-003                           003063P001-1467A-003                           003064P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003065P001-1467A-003                           003066P001-1467A-003                           003067P001-1467A-003                           003068P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003069P001-1467A-003                           003070P001-1467A-003                           003071P001-1467A-003                           003072P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 133 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 129 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003073P001-1467A-003                           003074P001-1467A-003                           003075P001-1467A-003                           003076P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003077P001-1467A-003                           003078P001-1467A-003                           003079P001-1467A-003                           003080P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003081P001-1467A-003                           003082P001-1467A-003                           003083P001-1467A-003                           003084P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003085P001-1467A-003                           003086P001-1467A-003                           003087P001-1467A-003                           003088P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003089P001-1467A-003                           003090P001-1467A-003                           003091P001-1467A-003                           003092P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003093P001-1467A-003                           003094P001-1467A-003                           003095P001-1467A-003                           003096P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 134 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 130 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003097P001-1467A-003                           003098P001-1467A-003                           003099P001-1467A-003                           003100P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003101P001-1467A-003                           003102P001-1467A-003                           003103P001-1467A-003                           003104P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003105P001-1467A-003                           003106P001-1467A-003                           003107P001-1467A-003                           003108P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003109P001-1467A-003                           003110P001-1467A-003                           003111P001-1467A-003                           003112P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003113P001-1467A-003                           003114P001-1467A-003                           003115P001-1467A-003                           003116P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003117P001-1467A-003                           003118P001-1467A-003                           003119P001-1467A-003                           003120P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 135 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 131 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003121P001-1467A-003                           003122P001-1467A-003                           003123P001-1467A-003                           003124P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003125P001-1467A-003                           003126P001-1467A-003                           003127P001-1467A-003                           003128P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003129P001-1467A-003                           003130P001-1467A-003                           003131P001-1467A-003                           003132P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003133P001-1467A-003                           003134P001-1467A-003                           003135P001-1467A-003                           003136P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003137P001-1467A-003                           003138P001-1467A-003                           003139P001-1467A-003                           003140P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003141P001-1467A-003                           003142P001-1467A-003                           003143P001-1467A-003                           003144P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 136 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 132 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003145P001-1467A-003                           003146P001-1467A-003                           003147P001-1467A-003                           003148P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003149P001-1467A-003                           003150P001-1467A-003                           003151P001-1467A-003                           003152P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003153P001-1467A-003                           003154P001-1467A-003                           003155P001-1467A-003                           003156P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003157P001-1467A-003                           003158P001-1467A-003                           003159P001-1467A-003                           003160P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003161P001-1467A-003                           003162P001-1467A-003                           003163P001-1467A-003                           003164P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003165P001-1467A-003                           003166P001-1467A-003                           003167P001-1467A-003                           003168P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 137 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 133 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003169P001-1467A-003                           003170P001-1467A-003                           003171P001-1467A-003                           003172P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003173P001-1467A-003                           003174P001-1467A-003                           003175P001-1467A-003                           003176P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003177P001-1467A-003                           003178P001-1467A-003                           003179P001-1467A-003                           003180P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003181P001-1467A-003                           003182P001-1467A-003                           003183P001-1467A-003                           003184P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003185P001-1467A-003                           003186P001-1467A-003                           003187P001-1467A-003                           003188P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003189P001-1467A-003                           003190P001-1467A-003                           003191P001-1467A-003                           003192P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 138 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 134 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003193P001-1467A-003                           003194P001-1467A-003                           003195P001-1467A-003                           003196P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003197P001-1467A-003                           003198P001-1467A-003                           003199P001-1467A-003                           003200P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003201P001-1467A-003                           003202P001-1467A-003                           003203P001-1467A-003                           003204P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003205P001-1467A-003                           003206P001-1467A-003                           003207P001-1467A-003                           003208P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003209P001-1467A-003                           003210P001-1467A-003                           003211P001-1467A-003                           003212P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003213P001-1467A-003                           003214P001-1467A-003                           003215P001-1467A-003                           003216P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 139 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 135 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003217P001-1467A-003                           003218P001-1467A-003                           003219P001-1467A-003                           003220P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003221P001-1467A-003                           003222P001-1467A-003                           003223P001-1467A-003                           003224P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003225P001-1467A-003                           003226P001-1467A-003                           003227P001-1467A-003                           003228P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003229P001-1467A-003                           003230P001-1467A-003                           003231P001-1467A-003                           003232P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003233P001-1467A-003                           003234P001-1467A-003                           003235P001-1467A-003                           003236P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003237P001-1467A-003                           003238P001-1467A-003                           003239P001-1467A-003                           003240P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 140 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 136 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003241P001-1467A-003                           003242P001-1467A-003                           003243P001-1467A-003                           003244P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003245P001-1467A-003                           003246P001-1467A-003                           003247P001-1467A-003                           003248P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003249P001-1467A-003                           003250P001-1467A-003                           003251P001-1467A-003                           003252P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003253P001-1467A-003                           003254P001-1467A-003                           003255P001-1467A-003                           003256P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003257P001-1467A-003                           003258P001-1467A-003                           003259P001-1467A-003                           003260P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003261P001-1467A-003                           003262P001-1467A-003                           003263P001-1467A-003                           003264P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 141 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 137 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003265P001-1467A-003                           003266P001-1467A-003                           003267P001-1467A-003                           003268P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003269P001-1467A-003                           003270P001-1467A-003                           003271P001-1467A-003                           003272P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003273P001-1467A-003                           003274P001-1467A-003                           003275P001-1467A-003                           003276P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003277P001-1467A-003                           003278P001-1467A-003                           003279P001-1467A-003                           003280P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003281P001-1467A-003                           003282P001-1467A-003                           003283P001-1467A-003                           003284P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003285P001-1467A-003                           003286P001-1467A-003                           003287P001-1467A-003                           003288P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 142 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 138 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003289P001-1467A-003                           003290P001-1467A-003                           003291P001-1467A-003                           003292P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003293P001-1467A-003                           003294P001-1467A-003                           003295P001-1467A-003                           003296P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003297P001-1467A-003                           003298P001-1467A-003                           003299P001-1467A-003                           003300P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003301P001-1467A-003                           003302P001-1467A-003                           003303P001-1467A-003                           003304P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003305P001-1467A-003                           003306P001-1467A-003                           003307P001-1467A-003                           003308P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003309P001-1467A-003                           003310P001-1467A-003                           003311P001-1467A-003                           003312P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 143 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 139 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003313P001-1467A-003                           003314P001-1467A-003                           003315P001-1467A-003                           003316P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003317P001-1467A-003                           003318P001-1467A-003                           003319P001-1467A-003                           003320P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003321P001-1467A-003                           003322P001-1467A-003                           003323P001-1467A-003                           003324P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003325P001-1467A-003                           003326P001-1467A-003                           003327P001-1467A-003                           003328P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003329P001-1467A-003                           003330P001-1467A-003                           003331P001-1467A-003                           003332P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003333P001-1467A-003                           003334P001-1467A-003                           003335P001-1467A-003                           003336P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 144 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 140 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003337P001-1467A-003                           003338P001-1467A-003                           003339P001-1467A-003                           003340P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003341P001-1467A-003                           003342P001-1467A-003                           003343P001-1467A-003                           003344P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003345P001-1467A-003                           003346P001-1467A-003                           003347P001-1467A-003                           003348P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003349P001-1467A-003                           003350P001-1467A-003                           003351P001-1467A-003                           003352P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003353P001-1467A-003                           003354P001-1467A-003                           003355P001-1467A-003                           003356P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003357P001-1467A-003                           003358P001-1467A-003                           003359P001-1467A-003                           003360P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 145 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 141 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003361P001-1467A-003                           003362P001-1467A-003                           003363P001-1467A-003                           003364P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003365P001-1467A-003                           003366P001-1467A-003                           003367P001-1467A-003                           003368P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003369P001-1467A-003                           003370P001-1467A-003                           003371P001-1467A-003                           003372P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003373P001-1467A-003                           003374P001-1467A-003                           003375P001-1467A-003                           003376P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003377P001-1467A-003                           003378P001-1467A-003                           003379P001-1467A-003                           003380P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003381P001-1467A-003                           003382P001-1467A-003                           003383P001-1467A-003                           003384P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 146 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 142 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003385P001-1467A-003                           003386P001-1467A-003                           003387P001-1467A-003                           003388P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003389P001-1467A-003                           003390P001-1467A-003                           003391P001-1467A-003                           003392P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003393P001-1467A-003                           003394P001-1467A-003                           003395P001-1467A-003                           003396P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003397P001-1467A-003                           003398P001-1467A-003                           003399P001-1467A-003                           003400P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003401P001-1467A-003                           003402P001-1467A-003                           003403P001-1467A-003                           003404P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003405P001-1467A-003                           003406P001-1467A-003                           003407P001-1467A-003                           003408P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 147 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 143 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003409P001-1467A-003                           003410P001-1467A-003                           003411P001-1467A-003                           003412P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003413P001-1467A-003                           003414P001-1467A-003                           003415P001-1467A-003                           003416P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003417P001-1467A-003                           003418P001-1467A-003                           003419P001-1467A-003                           003420P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003421P001-1467A-003                           003422P001-1467A-003                           003423P001-1467A-003                           003424P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003425P001-1467A-003                           003426P001-1467A-003                           003427P001-1467A-003                           003428P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003429P001-1467A-003                           003430P001-1467A-003                           003431P001-1467A-003                           003432P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 148 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 144 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003433P001-1467A-003                           003434P001-1467A-003                           003435P001-1467A-003                           003436P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003437P001-1467A-003                           003438P001-1467A-003                           003439P001-1467A-003                           003440P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003441P001-1467A-003                           003442P001-1467A-003                           003443P001-1467A-003                           003444P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003445P001-1467A-003                           003446P001-1467A-003                           003447P001-1467A-003                           003448P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003449P001-1467A-003                           003450P001-1467A-003                           003451P001-1467A-003                           003452P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003453P001-1467A-003                           003454P001-1467A-003                           003455P001-1467A-003                           003456P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 149 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 145 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003457P001-1467A-003                           003458P001-1467A-003                           003459P001-1467A-003                           003460P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003461P001-1467A-003                           003462P001-1467A-003                           003463P001-1467A-003                           003464P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003465P001-1467A-003                           003466P001-1467A-003                           003467P001-1467A-003                           003468P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003469P001-1467A-003                           003470P001-1467A-003                           003471P001-1467A-003                           003472P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003473P001-1467A-003                           003474P001-1467A-003                           003475P001-1467A-003                           003476P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003477P001-1467A-003                           003478P001-1467A-003                           003479P001-1467A-003                           003480P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 150 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 146 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003481P001-1467A-003                           003482P001-1467A-003                           003483P001-1467A-003                           003484P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003485P001-1467A-003                           003486P001-1467A-003                           003487P001-1467A-003                           003488P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003489P001-1467A-003                           003490P001-1467A-003                           003491P001-1467A-003                           003492P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003493P001-1467A-003                           003494P001-1467A-003                           003495P001-1467A-003                           003496P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003497P001-1467A-003                           003498P001-1467A-003                           003499P001-1467A-003                           003500P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003501P001-1467A-003                           003502P001-1467A-003                           003503P001-1467A-003                           003504P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 151 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 147 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003505P001-1467A-003                           003506P001-1467A-003                           003507P001-1467A-003                           003508P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003509P001-1467A-003                           003510P001-1467A-003                           003511P001-1467A-003                           003512P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003513P001-1467A-003                           003514P001-1467A-003                           003515P001-1467A-003                           003516P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003517P001-1467A-003                           003518P001-1467A-003                           003519P001-1467A-003                           003520P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003521P001-1467A-003                           003522P001-1467A-003                           003523P001-1467A-003                           003524P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003525P001-1467A-003                           003526P001-1467A-003                           003527P001-1467A-003                           003528P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 152 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 148 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003529P001-1467A-003                           003530P001-1467A-003                           003531P001-1467A-003                           003532P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003533P001-1467A-003                           003534P001-1467A-003                           003535P001-1467A-003                           003536P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003537P001-1467A-003                           003538P001-1467A-003                           003539P001-1467A-003                           003540P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003541P001-1467A-003                           003542P001-1467A-003                           003543P001-1467A-003                           003544P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003545P001-1467A-003                           003546P001-1467A-003                           003547P001-1467A-003                           003548P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003549P001-1467A-003                           003550P001-1467A-003                           003551P001-1467A-003                           003552P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 153 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 149 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003553P001-1467A-003                           003554P001-1467A-003                           003555P001-1467A-003                           003556P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003557P001-1467A-003                           003558P001-1467A-003                           003559P001-1467A-003                           003560P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003561P001-1467A-003                           003562P001-1467A-003                           003563P001-1467A-003                           003564P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003565P001-1467A-003                           003566P001-1467A-003                           003567P001-1467A-003                           003568P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003569P001-1467A-003                           003570P001-1467A-003                           003571P001-1467A-003                           003572P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003573P001-1467A-003                           003574P001-1467A-003                           003575P001-1467A-003                           003576P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 154 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 150 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003577P001-1467A-003                           003578P001-1467A-003                           003579P001-1467A-003                           003580P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003581P001-1467A-003                           003582P001-1467A-003                           003583P001-1467A-003                           003584P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003585P001-1467A-003                           003586P001-1467A-003                           003587P001-1467A-003                           003588P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003589P001-1467A-003                           003590P001-1467A-003                           003591P001-1467A-003                           003592P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003593P001-1467A-003                           003594P001-1467A-003                           003595P001-1467A-003                           003596P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003597P001-1467A-003                           003598P001-1467A-003                           003599P001-1467A-003                           003600P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 155 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 151 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003601P001-1467A-003                           003602P001-1467A-003                           003603P001-1467A-003                           003604P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003605P001-1467A-003                           003606P001-1467A-003                           003607P001-1467A-003                           003608P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003609P001-1467A-003                           003610P001-1467A-003                           003611P001-1467A-003                           003612P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003613P001-1467A-003                           003614P001-1467A-003                           003615P001-1467A-003                           003616P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003617P001-1467A-003                           003618P001-1467A-003                           003619P001-1467A-003                           003620P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003621P001-1467A-003                           003622P001-1467A-003                           003623P001-1467A-003                           003624P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 156 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 152 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003625P001-1467A-003                           003626P001-1467A-003                           003627P001-1467A-003                           003628P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003629P001-1467A-003                           003630P001-1467A-003                           003631P001-1467A-003                           003632P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003633P001-1467A-003                           003634P001-1467A-003                           003635P001-1467A-003                           003636P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003637P001-1467A-003                           003638P001-1467A-003                           003639P001-1467A-003                           003640P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003641P001-1467A-003                           003642P001-1467A-003                           003643P001-1467A-003                           003644P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003645P001-1467A-003                           003646P001-1467A-003                           003647P001-1467A-003                           003648P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 157 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 153 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003649P001-1467A-003                           003650P001-1467A-003                           003651P001-1467A-003                           003652P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003653P001-1467A-003                           003654P001-1467A-003                           003655P001-1467A-003                           003656P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003657P001-1467A-003                           003658P001-1467A-003                           003659P001-1467A-003                           003660P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003661P001-1467A-003                           003662P001-1467A-003                           003663P001-1467A-003                           003664P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003665P001-1467A-003                           003666P001-1467A-003                           003667P001-1467A-003                           003668P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003669P001-1467A-003                           003670P001-1467A-003                           003671P001-1467A-003                           003672P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 158 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 154 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003673P001-1467A-003                           003674P001-1467A-003                           003675P001-1467A-003                           003676P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003677P001-1467A-003                           003678P001-1467A-003                           003679P001-1467A-003                           003680P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003681P001-1467A-003                           003682P001-1467A-003                           003683P001-1467A-003                           003684P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003685P001-1467A-003                           003686P001-1467A-003                           003687P001-1467A-003                           003688P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003689P001-1467A-003                           003690P001-1467A-003                           003691P001-1467A-003                           003692P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003693P001-1467A-003                           003694P001-1467A-003                           003695P001-1467A-003                           003696P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 159 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 155 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003697P001-1467A-003                           003698P001-1467A-003                           003699P001-1467A-003                           003700P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003701P001-1467A-003                           003702P001-1467A-003                           003703P001-1467A-003                           003704P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003705P001-1467A-003                           003706P001-1467A-003                           003707P001-1467A-003                           003708P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003709P001-1467A-003                           003710P001-1467A-003                           003711P001-1467A-003                           003712P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003713P001-1467A-003                           003714P001-1467A-003                           003715P001-1467A-003                           003716P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003717P001-1467A-003                           003718P001-1467A-003                           003719P001-1467A-003                           003720P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 160 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 156 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003721P001-1467A-003                           003722P001-1467A-003                           003723P001-1467A-003                           003724P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003725P001-1467A-003                           003726P001-1467A-003                           003727P001-1467A-003                           003728P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003729P001-1467A-003                           003730P001-1467A-003                           003731P001-1467A-003                           003732P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003733P001-1467A-003                           003734P001-1467A-003                           003735P001-1467A-003                           003736P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003737P001-1467A-003                           003738P001-1467A-003                           003739P001-1467A-003                           003740P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003741P001-1467A-003                           003742P001-1467A-003                           003743P001-1467A-003                           003744P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 161 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 157 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003745P001-1467A-003                           003746P001-1467A-003                           003747P001-1467A-003                           003748P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003749P001-1467A-003                           003750P001-1467A-003                           003751P001-1467A-003                           003752P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003753P001-1467A-003                           003754P001-1467A-003                           003755P001-1467A-003                           003756P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003757P001-1467A-003                           003758P001-1467A-003                           003759P001-1467A-003                           003760P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003761P001-1467A-003                           003762P001-1467A-003                           003763P001-1467A-003                           003764P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003765P001-1467A-003                           003766P001-1467A-003                           003767P001-1467A-003                           003768P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 162 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 158 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003769P001-1467A-003                           003770P001-1467A-003                           003771P001-1467A-003                           003772P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003773P001-1467A-003                           003774P001-1467A-003                           003775P001-1467A-003                           003776P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003777P001-1467A-003                           003778P001-1467A-003                           003779P001-1467A-003                           003780P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003781P001-1467A-003                           003782P001-1467A-003                           003783P001-1467A-003                           003784P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003785P001-1467A-003                           003786P001-1467A-003                           003787P001-1467A-003                           003788P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003789P001-1467A-003                           003790P001-1467A-003                           003791P001-1467A-003                           003792P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 163 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 159 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003793P001-1467A-003                           003794P001-1467A-003                           003795P001-1467A-003                           003796P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003797P001-1467A-003                           003798P001-1467A-003                           003799P001-1467A-003                           003800P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003801P001-1467A-003                           003802P001-1467A-003                           003803P001-1467A-003                           003804P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003805P001-1467A-003                           003806P001-1467A-003                           003807P001-1467A-003                           003808P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003809P001-1467A-003                           003810P001-1467A-003                           003811P001-1467A-003                           003812P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003813P001-1467A-003                           003814P001-1467A-003                           003815P001-1467A-003                           003816P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 164 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 160 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003817P001-1467A-003                           003818P001-1467A-003                           003819P001-1467A-003                           003820P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003821P001-1467A-003                           003822P001-1467A-003                           003823P001-1467A-003                           003824P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003825P001-1467A-003                           003826P001-1467A-003                           003827P001-1467A-003                           003828P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003829P001-1467A-003                           003830P001-1467A-003                           003831P001-1467A-003                           003832P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003833P001-1467A-003                           003834P001-1467A-003                           003835P001-1467A-003                           003836P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003837P001-1467A-003                           003838P001-1467A-003                           003839P001-1467A-003                           003840P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 165 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 161 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003841P001-1467A-003                           003842P001-1467A-003                           003843P001-1467A-003                           003844P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003845P001-1467A-003                           003846P001-1467A-003                           003847P001-1467A-003                           003848P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003849P001-1467A-003                           003850P001-1467A-003                           003851P001-1467A-003                           003852P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003853P001-1467A-003                           003854P001-1467A-003                           003855P001-1467A-003                           003856P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003857P001-1467A-003                           003858P001-1467A-003                           003859P001-1467A-003                           003860P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003861P001-1467A-003                           003862P001-1467A-003                           003863P001-1467A-003                           003864P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 166 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 162 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003865P001-1467A-003                           003866P001-1467A-003                           003867P001-1467A-003                           003868P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003869P001-1467A-003                           003870P001-1467A-003                           003871P001-1467A-003                           003872P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003873P001-1467A-003                           003874P001-1467A-003                           003875P001-1467A-003                           003876P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003877P001-1467A-003                           003878P001-1467A-003                           003879P001-1467A-003                           003880P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003881P001-1467A-003                           003882P001-1467A-003                           003883P001-1467A-003                           003884P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003885P001-1467A-003                           003886P001-1467A-003                           003887P001-1467A-003                           003888P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 167 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 163 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003889P001-1467A-003                           003890P001-1467A-003                           003891P001-1467A-003                           003892P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003893P001-1467A-003                           003894P001-1467A-003                           003895P001-1467A-003                           003896P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003897P001-1467A-003                           003898P001-1467A-003                           003899P001-1467A-003                           003900P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003901P001-1467A-003                           003902P001-1467A-003                           003903P001-1467A-003                           003904P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003905P001-1467A-003                           003906P001-1467A-003                           003907P001-1467A-003                           003908P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003909P001-1467A-003                           003910P001-1467A-003                           003911P001-1467A-003                           003912P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 168 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 164 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003913P001-1467A-003                           003914P001-1467A-003                           003915P001-1467A-003                           003916P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003917P001-1467A-003                           003918P001-1467A-003                           003919P001-1467A-003                           003920P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003921P001-1467A-003                           003922P001-1467A-003                           003923P001-1467A-003                           003924P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003925P001-1467A-003                           003926P001-1467A-003                           003927P001-1467A-003                           003928P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003929P001-1467A-003                           003930P001-1467A-003                           003931P001-1467A-003                           003932P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003933P001-1467A-003                           003934P001-1467A-003                           003935P001-1467A-003                           003936P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 169 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 165 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003937P001-1467A-003                           003938P001-1467A-003                           003939P001-1467A-003                           003940P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003941P001-1467A-003                           003942P001-1467A-003                           003943P001-1467A-003                           003944P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003945P001-1467A-003                           003946P001-1467A-003                           003947P001-1467A-003                           003948P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003949P001-1467A-003                           003950P001-1467A-003                           003951P001-1467A-003                           003952P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003953P001-1467A-003                           003954P001-1467A-003                           003955P001-1467A-003                           003956P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003957P001-1467A-003                           003958P001-1467A-003                           003959P001-1467A-003                           003960P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 170 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 166 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003961P001-1467A-003                           003962P001-1467A-003                           003963P001-1467A-003                           003964P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003965P001-1467A-003                           003966P001-1467A-003                           003967P001-1467A-003                           003968P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003969P001-1467A-003                           003970P001-1467A-003                           003971P001-1467A-003                           003972P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003973P001-1467A-003                           003974P001-1467A-003                           003975P001-1467A-003                           003976P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003977P001-1467A-003                           003978P001-1467A-003                           003979P001-1467A-003                           003980P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003981P001-1467A-003                           003982P001-1467A-003                           003983P001-1467A-003                           003984P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 171 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 167 of 262                                                                                                                                     11/12/2020 06:31:14 PM
003985P001-1467A-003                           003986P001-1467A-003                           003987P001-1467A-003                           003988P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003989P001-1467A-003                           003990P001-1467A-003                           003991P001-1467A-003                           003992P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003993P001-1467A-003                           003994P001-1467A-003                           003995P001-1467A-003                           003996P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




003997P001-1467A-003                           003998P001-1467A-003                           003999P001-1467A-003                           004000P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004001P001-1467A-003                           004002P001-1467A-003                           004003P001-1467A-003                           004004P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004005P001-1467A-003                           004006P001-1467A-003                           004007P001-1467A-003                           004008P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 172 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 168 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004009P001-1467A-003                           004010P001-1467A-003                           004011P001-1467A-003                           004012P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004013P001-1467A-003                           004014P001-1467A-003                           004015P001-1467A-003                           004016P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004017P001-1467A-003                           004018P001-1467A-003                           004019P001-1467A-003                           004020P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004021P001-1467A-003                           004022P001-1467A-003                           004023P001-1467A-003                           004024P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004025P001-1467A-003                           004026P001-1467A-003                           004027P001-1467A-003                           004028P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004029P001-1467A-003                           004030P001-1467A-003                           004031P001-1467A-003                           004032P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 173 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 169 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004033P001-1467A-003                           004034P001-1467A-003                           004035P001-1467A-003                           004036P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004037P001-1467A-003                           004038P001-1467A-003                           004039P001-1467A-003                           004040P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004041P001-1467A-003                           004042P001-1467A-003                           004043P001-1467A-003                           004044P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004045P001-1467A-003                           004046P001-1467A-003                           004047P001-1467A-003                           004048P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004049P001-1467A-003                           004050P001-1467A-003                           004051P001-1467A-003                           004052P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004053P001-1467A-003                           004054P001-1467A-003                           004055P001-1467A-003                           004056P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 174 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 170 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004057P001-1467A-003                           004058P001-1467A-003                           004059P001-1467A-003                           004060P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004061P001-1467A-003                           004062P001-1467A-003                           004063P001-1467A-003                           004064P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004065P001-1467A-003                           004066P001-1467A-003                           004067P001-1467A-003                           004068P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004069P001-1467A-003                           004070P001-1467A-003                           004071P001-1467A-003                           004072P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004073P001-1467A-003                           004074P001-1467A-003                           004075P001-1467A-003                           004076P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004077P001-1467A-003                           004078P001-1467A-003                           004079P001-1467A-003                           004080P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 175 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 171 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004081P001-1467A-003                           004082P001-1467A-003                           004083P001-1467A-003                           004084P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004085P001-1467A-003                           004086P001-1467A-003                           004087P001-1467A-003                           004088P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004089P001-1467A-003                           004090P001-1467A-003                           004091P001-1467A-003                           004092P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004093P001-1467A-003                           004094P001-1467A-003                           004095P001-1467A-003                           004096P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004097P001-1467A-003                           004098P001-1467A-003                           004099P001-1467A-003                           004100P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004101P001-1467A-003                           004102P001-1467A-003                           004103P001-1467A-003                           004104P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 176 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 172 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004105P001-1467A-003                           004106P001-1467A-003                           004107P001-1467A-003                           004108P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004109P001-1467A-003                           004110P001-1467A-003                           004111P001-1467A-003                           004112P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004113P001-1467A-003                           004114P001-1467A-003                           004115P001-1467A-003                           004116P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004117P001-1467A-003                           004118P001-1467A-003                           004119P001-1467A-003                           004120P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004121P001-1467A-003                           004122P001-1467A-003                           004123P001-1467A-003                           004124P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004125P001-1467A-003                           004126P001-1467A-003                           004127P001-1467A-003                           004128P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 177 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 173 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004129P001-1467A-003                           004130P001-1467A-003                           004131P001-1467A-003                           004132P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004133P001-1467A-003                           004134P001-1467A-003                           004135P001-1467A-003                           004136P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004137P001-1467A-003                           004138P001-1467A-003                           004139P001-1467A-003                           004140P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004141P001-1467A-003                           004142P001-1467A-003                           004143P001-1467A-003                           004144P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004145P001-1467A-003                           004146P001-1467A-003                           004147P001-1467A-003                           004148P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004149P001-1467A-003                           004150P001-1467A-003                           004151P001-1467A-003                           004152P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 178 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 174 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004153P001-1467A-003                           004154P001-1467A-003                           004155P001-1467A-003                           004156P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004157P001-1467A-003                           004158P001-1467A-003                           004159P001-1467A-003                           004160P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004161P001-1467A-003                           004162P001-1467A-003                           004163P001-1467A-003                           004164P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004165P001-1467A-003                           004166P001-1467A-003                           004167P001-1467A-003                           004168P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004169P001-1467A-003                           004170P001-1467A-003                           004171P001-1467A-003                           004172P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004173P001-1467A-003                           004174P001-1467A-003                           004175P001-1467A-003                           004176P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 179 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 175 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004177P001-1467A-003                           004178P001-1467A-003                           004179P001-1467A-003                           004180P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004181P001-1467A-003                           004182P001-1467A-003                           004183P001-1467A-003                           004184P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004185P001-1467A-003                           004186P001-1467A-003                           004187P001-1467A-003                           004188P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004189P001-1467A-003                           004190P001-1467A-003                           004191P001-1467A-003                           004192P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004193P001-1467A-003                           004194P001-1467A-003                           004195P001-1467A-003                           004196P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004197P001-1467A-003                           004198P001-1467A-003                           004199P001-1467A-003                           004200P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 180 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 176 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004201P001-1467A-003                           004202P001-1467A-003                           004203P001-1467A-003                           004204P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004205P001-1467A-003                           004206P001-1467A-003                           004207P001-1467A-003                           004208P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004209P001-1467A-003                           004210P001-1467A-003                           004211P001-1467A-003                           004212P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004213P001-1467A-003                           004214P001-1467A-003                           004215P001-1467A-003                           004216P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004217P001-1467A-003                           004218P001-1467A-003                           004219P001-1467A-003                           004220P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004221P001-1467A-003                           004222P001-1467A-003                           004223P001-1467A-003                           004224P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 181 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 177 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004225P001-1467A-003                           004226P001-1467A-003                           004227P001-1467A-003                           004228P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004229P001-1467A-003                           004230P001-1467A-003                           004231P001-1467A-003                           004232P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004233P001-1467A-003                           004234P001-1467A-003                           004235P001-1467A-003                           004236P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004237P001-1467A-003                           004238P001-1467A-003                           004239P001-1467A-003                           004240P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004241P001-1467A-003                           004242P001-1467A-003                           004243P001-1467A-003                           004244P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004245P001-1467A-003                           004246P001-1467A-003                           004247P001-1467A-003                           004248P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 182 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 178 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004249P001-1467A-003                           004250P001-1467A-003                           004251P001-1467A-003                           004252P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004253P001-1467A-003                           004254P001-1467A-003                           004255P001-1467A-003                           004256P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004257P001-1467A-003                           004258P001-1467A-003                           004259P001-1467A-003                           004260P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004261P001-1467A-003                           004262P001-1467A-003                           004263P001-1467A-003                           004264P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004265P001-1467A-003                           004266P001-1467A-003                           004267P001-1467A-003                           004268P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004269P001-1467A-003                           004270P001-1467A-003                           004271P001-1467A-003                           004272P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 183 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 179 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004273P001-1467A-003                           004274P001-1467A-003                           004275P001-1467A-003                           004276P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004277P001-1467A-003                           004278P001-1467A-003                           004279P001-1467A-003                           004280P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004281P001-1467A-003                           004282P001-1467A-003                           004283P001-1467A-003                           004284P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004285P001-1467A-003                           004286P001-1467A-003                           004287P001-1467A-003                           004288P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004289P001-1467A-003                           004290P001-1467A-003                           004291P001-1467A-003                           004292P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004293P001-1467A-003                           004294P001-1467A-003                           004295P001-1467A-003                           004296P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 184 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 180 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004297P001-1467A-003                           004298P001-1467A-003                           004299P001-1467A-003                           004300P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004301P001-1467A-003                           004302P001-1467A-003                           004303P001-1467A-003                           004304P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004305P001-1467A-003                           004306P001-1467A-003                           004307P001-1467A-003                           004308P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004309P001-1467A-003                           004310P001-1467A-003                           004311P001-1467A-003                           004312P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004313P001-1467A-003                           004314P001-1467A-003                           004315P001-1467A-003                           004316P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004317P001-1467A-003                           004318P001-1467A-003                           004319P001-1467A-003                           004320P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 185 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 181 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004321P001-1467A-003                           004322P001-1467A-003                           004323P001-1467A-003                           004324P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004325P001-1467A-003                           004326P001-1467A-003                           004327P001-1467A-003                           004328P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004329P001-1467A-003                           004330P001-1467A-003                           004331P001-1467A-003                           004332P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004333P001-1467A-003                           004334P001-1467A-003                           004335P001-1467A-003                           004336P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004337P001-1467A-003                           004338P001-1467A-003                           004339P001-1467A-003                           004340P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004341P001-1467A-003                           004342P001-1467A-003                           004343P001-1467A-003                           004344P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 186 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 182 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004345P001-1467A-003                           004346P001-1467A-003                           004347P001-1467A-003                           004348P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004349P001-1467A-003                           004350P001-1467A-003                           004351P001-1467A-003                           004352P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004353P001-1467A-003                           004354P001-1467A-003                           004355P001-1467A-003                           004356P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004357P001-1467A-003                           004358P001-1467A-003                           004359P001-1467A-003                           004360P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004361P001-1467A-003                           004362P001-1467A-003                           004363P001-1467A-003                           004364P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004365P001-1467A-003                           004366P001-1467A-003                           004367P001-1467A-003                           004368P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 187 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 183 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004369P001-1467A-003                           004370P001-1467A-003                           004371P001-1467A-003                           004372P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004373P001-1467A-003                           004374P001-1467A-003                           004375P001-1467A-003                           004376P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004377P001-1467A-003                           004378P001-1467A-003                           004379P001-1467A-003                           004380P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004381P001-1467A-003                           004382P001-1467A-003                           004383P001-1467A-003                           004384P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004385P001-1467A-003                           004386P001-1467A-003                           004387P001-1467A-003                           004388P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004389P001-1467A-003                           004390P001-1467A-003                           004391P001-1467A-003                           004392P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 188 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 184 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004393P001-1467A-003                           004394P001-1467A-003                           004395P001-1467A-003                           004396P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004397P001-1467A-003                           004398P001-1467A-003                           004399P001-1467A-003                           004400P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004401P001-1467A-003                           004402P001-1467A-003                           004403P001-1467A-003                           004404P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004405P001-1467A-003                           004406P001-1467A-003                           004407P001-1467A-003                           004408P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004409P001-1467A-003                           004410P001-1467A-003                           004411P001-1467A-003                           004412P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004413P001-1467A-003                           004414P001-1467A-003                           004415P001-1467A-003                           004416P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 189 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 185 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004417P001-1467A-003                           004418P001-1467A-003                           004419P001-1467A-003                           004420P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004421P001-1467A-003                           004422P001-1467A-003                           004423P001-1467A-003                           004424P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004425P001-1467A-003                           004426P001-1467A-003                           004427P001-1467A-003                           004428P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004429P001-1467A-003                           004430P001-1467A-003                           004431P001-1467A-003                           004432P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004433P001-1467A-003                           004434P001-1467A-003                           004435P001-1467A-003                           004436P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004437P001-1467A-003                           004438P001-1467A-003                           004439P001-1467A-003                           004440P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 190 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 186 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004441P001-1467A-003                           004442P001-1467A-003                           004443P001-1467A-003                           004444P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004445P001-1467A-003                           004446P001-1467A-003                           004447P001-1467A-003                           004448P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004449P001-1467A-003                           004450P001-1467A-003                           004451P001-1467A-003                           004452P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004453P001-1467A-003                           004454P001-1467A-003                           004455P001-1467A-003                           004456P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004457P001-1467A-003                           004458P001-1467A-003                           004459P001-1467A-003                           004460P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004461P001-1467A-003                           004462P001-1467A-003                           004463P001-1467A-003                           004464P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 191 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 187 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004465P001-1467A-003                           004466P001-1467A-003                           004467P001-1467A-003                           004468P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004469P001-1467A-003                           004470P001-1467A-003                           004471P001-1467A-003                           004472P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004473P001-1467A-003                           004474P001-1467A-003                           004475P001-1467A-003                           004476P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004477P001-1467A-003                           004478P001-1467A-003                           004479P001-1467A-003                           004480P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004481P001-1467A-003                           004482P001-1467A-003                           004483P001-1467A-003                           004484P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004485P001-1467A-003                           004486P001-1467A-003                           004487P001-1467A-003                           004488P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 192 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 188 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004489P001-1467A-003                           004490P001-1467A-003                           004491P001-1467A-003                           004492P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004493P001-1467A-003                           004494P001-1467A-003                           004495P001-1467A-003                           004496P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004497P001-1467A-003                           004498P001-1467A-003                           004499P001-1467A-003                           004500P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004501P001-1467A-003                           004502P001-1467A-003                           004503P001-1467A-003                           004504P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004505P001-1467A-003                           004506P001-1467A-003                           004507P001-1467A-003                           004508P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004509P001-1467A-003                           004510P001-1467A-003                           004511P001-1467A-003                           004512P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 193 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 189 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004513P001-1467A-003                           004514P001-1467A-003                           004515P001-1467A-003                           004516P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004517P001-1467A-003                           004518P001-1467A-003                           004519P001-1467A-003                           004520P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004521P001-1467A-003                           004522P001-1467A-003                           004523P001-1467A-003                           004524P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004525P001-1467A-003                           004526P001-1467A-003                           004527P001-1467A-003                           004528P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004529P001-1467A-003                           004530P001-1467A-003                           004531P001-1467A-003                           004532P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004533P001-1467A-003                           004534P001-1467A-003                           004535P001-1467A-003                           004536P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 194 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 190 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004537P001-1467A-003                           004538P001-1467A-003                           004539P001-1467A-003                           004540P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004541P001-1467A-003                           004542P001-1467A-003                           004543P001-1467A-003                           004544P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004545P001-1467A-003                           004546P001-1467A-003                           004547P001-1467A-003                           004548P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004549P001-1467A-003                           004550P001-1467A-003                           004551P001-1467A-003                           004552P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004553P001-1467A-003                           004554P001-1467A-003                           004555P001-1467A-003                           004556P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004557P001-1467A-003                           004558P001-1467A-003                           004559P001-1467A-003                           004560P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 195 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 191 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004561P001-1467A-003                           004562P001-1467A-003                           004563P001-1467A-003                           004564P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004565P001-1467A-003                           004566P001-1467A-003                           004567P001-1467A-003                           004568P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004569P001-1467A-003                           004570P001-1467A-003                           004571P001-1467A-003                           004572P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004573P001-1467A-003                           004574P001-1467A-003                           004575P001-1467A-003                           004576P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004577P001-1467A-003                           004578P001-1467A-003                           004579P001-1467A-003                           004580P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004581P001-1467A-003                           004582P001-1467A-003                           004583P001-1467A-003                           004584P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 196 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 192 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004585P001-1467A-003                           004586P001-1467A-003                           004587P001-1467A-003                           004588P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004589P001-1467A-003                           004590P001-1467A-003                           004591P001-1467A-003                           004592P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004593P001-1467A-003                           004594P001-1467A-003                           004595P001-1467A-003                           004596P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004597P001-1467A-003                           004598P001-1467A-003                           004599P001-1467A-003                           004600P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004601P001-1467A-003                           004602P001-1467A-003                           004603P001-1467A-003                           004604P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004605P001-1467A-003                           004606P001-1467A-003                           004607P001-1467A-003                           004608P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 197 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 193 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004609P001-1467A-003                           004610P001-1467A-003                           004611P001-1467A-003                           004612P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004613P001-1467A-003                           004614P001-1467A-003                           004615P001-1467A-003                           004616P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004617P001-1467A-003                           004618P001-1467A-003                           004619P001-1467A-003                           004620P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004621P001-1467A-003                           004622P001-1467A-003                           004623P001-1467A-003                           004624P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004625P001-1467A-003                           004626P001-1467A-003                           004627P001-1467A-003                           004628P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004629P001-1467A-003                           004630P001-1467A-003                           004631P001-1467A-003                           004632P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 198 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 194 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004633P001-1467A-003                           004634P001-1467A-003                           004635P001-1467A-003                           004636P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004637P001-1467A-003                           004638P001-1467A-003                           004639P001-1467A-003                           004640P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004641P001-1467A-003                           004642P001-1467A-003                           004643P001-1467A-003                           004644P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004645P001-1467A-003                           004646P001-1467A-003                           004647P001-1467A-003                           004648P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004649P001-1467A-003                           004650P001-1467A-003                           004651P001-1467A-003                           004652P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004653P001-1467A-003                           004654P001-1467A-003                           004655P001-1467A-003                           004656P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 199 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 195 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004657P001-1467A-003                           004658P001-1467A-003                           004659P001-1467A-003                           004660P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004661P001-1467A-003                           004662P001-1467A-003                           004663P001-1467A-003                           004664P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004665P001-1467A-003                           004666P001-1467A-003                           004667P001-1467A-003                           004668P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004669P001-1467A-003                           004670P001-1467A-003                           004671P001-1467A-003                           004672P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004673P001-1467A-003                           004674P001-1467A-003                           004675P001-1467A-003                           004676P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004677P001-1467A-003                           004678P001-1467A-003                           004679P001-1467A-003                           004680P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 200 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 196 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004681P001-1467A-003                           004682P001-1467A-003                           004683P001-1467A-003                           004684P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004685P001-1467A-003                           004686P001-1467A-003                           004687P001-1467A-003                           004688P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004689P001-1467A-003                           004690P001-1467A-003                           004691P001-1467A-003                           004692P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004693P001-1467A-003                           004694P001-1467A-003                           004695P001-1467A-003                           004696P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004697P001-1467A-003                           004698P001-1467A-003                           004699P001-1467A-003                           004700P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004701P001-1467A-003                           004702P001-1467A-003                           004703P001-1467A-003                           004704P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 201 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 197 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004705P001-1467A-003                           004706P001-1467A-003                           004707P001-1467A-003                           004708P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004709P001-1467A-003                           004710P001-1467A-003                           004711P001-1467A-003                           004712P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004713P001-1467A-003                           004714P001-1467A-003                           004715P001-1467A-003                           004716P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004717P001-1467A-003                           004718P001-1467A-003                           004719P001-1467A-003                           004720P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004721P001-1467A-003                           004722P001-1467A-003                           004723P001-1467A-003                           004724P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004725P001-1467A-003                           004726P001-1467A-003                           004727P001-1467A-003                           004728P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 202 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 198 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004729P001-1467A-003                           004730P001-1467A-003                           004731P001-1467A-003                           004732P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004733P001-1467A-003                           004734P001-1467A-003                           004735P001-1467A-003                           004736P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004737P001-1467A-003                           004738P001-1467A-003                           004739P001-1467A-003                           004740P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004741P001-1467A-003                           004742P001-1467A-003                           004743P001-1467A-003                           004744P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004745P001-1467A-003                           004746P001-1467A-003                           004747P001-1467A-003                           004748P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004749P001-1467A-003                           004750P001-1467A-003                           004751P001-1467A-003                           004752P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 203 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 199 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004753P001-1467A-003                           004754P001-1467A-003                           004755P001-1467A-003                           004756P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004757P001-1467A-003                           004758P001-1467A-003                           004759P001-1467A-003                           004760P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004761P001-1467A-003                           004762P001-1467A-003                           004763P001-1467A-003                           004764P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004765P001-1467A-003                           004766P001-1467A-003                           004767P001-1467A-003                           004768P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004769P001-1467A-003                           004770P001-1467A-003                           004771P001-1467A-003                           004772P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004773P001-1467A-003                           004774P001-1467A-003                           004775P001-1467A-003                           004776P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 204 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 200 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004777P001-1467A-003                           004778P001-1467A-003                           004779P001-1467A-003                           004780P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004781P001-1467A-003                           004782P001-1467A-003                           004783P001-1467A-003                           004784P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004785P001-1467A-003                           004786P001-1467A-003                           004787P001-1467A-003                           004788P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004789P001-1467A-003                           004790P001-1467A-003                           004791P001-1467A-003                           004792P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004793P001-1467A-003                           004794P001-1467A-003                           004795P001-1467A-003                           004796P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004797P001-1467A-003                           004798P001-1467A-003                           004799P001-1467A-003                           004800P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 205 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 201 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004801P001-1467A-003                           004802P001-1467A-003                           004803P001-1467A-003                           004804P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004805P001-1467A-003                           004806P001-1467A-003                           004807P001-1467A-003                           004808P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004809P001-1467A-003                           004810P001-1467A-003                           004811P001-1467A-003                           004812P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004813P001-1467A-003                           004814P001-1467A-003                           004815P001-1467A-003                           004816P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004817P001-1467A-003                           004818P001-1467A-003                           004819P001-1467A-003                           004820P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004821P001-1467A-003                           004822P001-1467A-003                           004823P001-1467A-003                           004824P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 206 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 202 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004825P001-1467A-003                           004826P001-1467A-003                           004827P001-1467A-003                           004828P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004829P001-1467A-003                           004830P001-1467A-003                           004831P001-1467A-003                           004832P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004833P001-1467A-003                           004834P001-1467A-003                           004835P001-1467A-003                           004836P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004837P001-1467A-003                           004838P001-1467A-003                           004839P001-1467A-003                           004840P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004841P001-1467A-003                           004842P001-1467A-003                           004843P001-1467A-003                           004844P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004845P001-1467A-003                           004846P001-1467A-003                           004847P001-1467A-003                           004848P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 207 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 203 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004849P001-1467A-003                           004850P001-1467A-003                           004851P001-1467A-003                           004852P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004853P001-1467A-003                           004854P001-1467A-003                           004855P001-1467A-003                           004856P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004857P001-1467A-003                           004858P001-1467A-003                           004859P001-1467A-003                           004860P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004861P001-1467A-003                           004862P001-1467A-003                           004863P001-1467A-003                           004864P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004865P001-1467A-003                           004866P001-1467A-003                           004867P001-1467A-003                           004868P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004869P001-1467A-003                           004870P001-1467A-003                           004871P001-1467A-003                           004872P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 208 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 204 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004873P001-1467A-003                           004874P001-1467A-003                           004875P001-1467A-003                           004876P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004877P001-1467A-003                           004878P001-1467A-003                           004879P001-1467A-003                           004880P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004881P001-1467A-003                           004882P001-1467A-003                           004883P001-1467A-003                           004884P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004885P001-1467A-003                           004886P001-1467A-003                           004887P001-1467A-003                           004888P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004889P001-1467A-003                           004890P001-1467A-003                           004891P001-1467A-003                           004892P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004893P001-1467A-003                           004894P001-1467A-003                           004895P001-1467A-003                           004896P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 209 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 205 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004897P001-1467A-003                           004898P001-1467A-003                           004899P001-1467A-003                           004900P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004901P001-1467A-003                           004902P001-1467A-003                           004903P001-1467A-003                           004904P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004905P001-1467A-003                           004906P001-1467A-003                           004907P001-1467A-003                           004908P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004909P001-1467A-003                           004910P001-1467A-003                           004911P001-1467A-003                           004912P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004913P001-1467A-003                           004914P001-1467A-003                           004915P001-1467A-003                           004916P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004917P001-1467A-003                           004918P001-1467A-003                           004919P001-1467A-003                           004920P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 210 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 206 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004921P001-1467A-003                           004922P001-1467A-003                           004923P001-1467A-003                           004924P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004925P001-1467A-003                           004926P001-1467A-003                           004927P001-1467A-003                           004928P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004929P001-1467A-003                           004930P001-1467A-003                           004931P001-1467A-003                           004932P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004933P001-1467A-003                           004934P001-1467A-003                           004935P001-1467A-003                           004936P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004937P001-1467A-003                           004938P001-1467A-003                           004939P001-1467A-003                           004940P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004941P001-1467A-003                           004942P001-1467A-003                           004943P001-1467A-003                           004944P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 211 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 207 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004945P001-1467A-003                           004946P001-1467A-003                           004947P001-1467A-003                           004948P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004949P001-1467A-003                           004950P001-1467A-003                           004951P001-1467A-003                           004952P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004953P001-1467A-003                           004954P001-1467A-003                           004955P001-1467A-003                           004956P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004957P001-1467A-003                           004958P001-1467A-003                           004959P001-1467A-003                           004960P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004961P001-1467A-003                           004962P001-1467A-003                           004963P001-1467A-003                           004964P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004965P001-1467A-003                           004966P001-1467A-003                           004967P001-1467A-003                           004968P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 212 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 208 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004969P001-1467A-003                           004970P001-1467A-003                           004971P001-1467A-003                           004972P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004973P001-1467A-003                           004974P001-1467A-003                           004975P001-1467A-003                           004976P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004977P001-1467A-003                           004978P001-1467A-003                           004979P001-1467A-003                           004980P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004981P001-1467A-003                           004982P001-1467A-003                           004983P001-1467A-003                           004984P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004985P001-1467A-003                           004986P001-1467A-003                           004987P001-1467A-003                           004988P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004989P001-1467A-003                           004990P001-1467A-003                           004991P001-1467A-003                           004992P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 213 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 209 of 262                                                                                                                                     11/12/2020 06:31:14 PM
004993P001-1467A-003                           004994P001-1467A-003                           004995P001-1467A-003                           004996P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




004997P001-1467A-003                           004998P001-1467A-003                           004999P001-1467A-003                           005000P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005001P001-1467A-003                           005002P001-1467A-003                           005003P001-1467A-003                           005004P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005005P001-1467A-003                           005006P001-1467A-003                           005007P001-1467A-003                           005008P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005009P001-1467A-003                           005010P001-1467A-003                           005011P001-1467A-003                           005012P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005013P001-1467A-003                           005014P001-1467A-003                           005015P001-1467A-003                           005016P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 214 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 210 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005017P001-1467A-003                           005018P001-1467A-003                           005019P001-1467A-003                           005020P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005021P001-1467A-003                           005022P001-1467A-003                           005023P001-1467A-003                           005024P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005025P001-1467A-003                           005026P001-1467A-003                           005027P001-1467A-003                           005028P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005029P001-1467A-003                           005030P001-1467A-003                           005031P001-1467A-003                           005032P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005033P001-1467A-003                           005034P001-1467A-003                           005035P001-1467A-003                           005036P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005037P001-1467A-003                           005038P001-1467A-003                           005039P001-1467A-003                           005040P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 215 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 211 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005041P001-1467A-003                           005042P001-1467A-003                           005043P001-1467A-003                           005044P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005045P001-1467A-003                           005046P001-1467A-003                           005047P001-1467A-003                           005048P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005049P001-1467A-003                           005050P001-1467A-003                           005051P001-1467A-003                           005052P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005053P001-1467A-003                           005054P001-1467A-003                           005055P001-1467A-003                           005056P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005057P001-1467A-003                           005058P001-1467A-003                           005059P001-1467A-003                           005060P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005061P001-1467A-003                           005062P001-1467A-003                           005063P001-1467A-003                           005064P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 216 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 212 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005065P001-1467A-003                           005066P001-1467A-003                           005067P001-1467A-003                           005068P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005069P001-1467A-003                           005070P001-1467A-003                           005071P001-1467A-003                           005072P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005073P001-1467A-003                           005074P001-1467A-003                           005075P001-1467A-003                           005076P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005077P001-1467A-003                           005078P001-1467A-003                           005079P001-1467A-003                           005080P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005081P001-1467A-003                           005082P001-1467A-003                           005083P001-1467A-003                           005084P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005085P001-1467A-003                           005086P001-1467A-003                           005087P001-1467A-003                           005088P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 217 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 213 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005089P001-1467A-003                           005090P001-1467A-003                           005091P001-1467A-003                           005092P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005093P001-1467A-003                           005094P001-1467A-003                           005095P001-1467A-003                           005096P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005097P001-1467A-003                           005098P001-1467A-003                           005099P001-1467A-003                           005100P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005101P001-1467A-003                           005102P001-1467A-003                           005103P001-1467A-003                           005104P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005105P001-1467A-003                           005106P001-1467A-003                           005107P001-1467A-003                           005108P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005109P001-1467A-003                           005110P001-1467A-003                           005111P001-1467A-003                           005112P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 218 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 214 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005113P001-1467A-003                           005114P001-1467A-003                           005115P001-1467A-003                           005116P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005117P001-1467A-003                           005118P001-1467A-003                           005119P001-1467A-003                           005120P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005121P001-1467A-003                           005122P001-1467A-003                           005123P001-1467A-003                           005124P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005125P001-1467A-003                           005126P001-1467A-003                           005127P001-1467A-003                           005128P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005129P001-1467A-003                           005130P001-1467A-003                           005131P001-1467A-003                           005132P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005133P001-1467A-003                           005134P001-1467A-003                           005135P001-1467A-003                           005136P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 219 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 215 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005137P001-1467A-003                           005138P001-1467A-003                           005139P001-1467A-003                           005140P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005141P001-1467A-003                           005142P001-1467A-003                           005143P001-1467A-003                           005144P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005145P001-1467A-003                           005146P001-1467A-003                           005147P001-1467A-003                           005148P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005149P001-1467A-003                           005150P001-1467A-003                           005151P001-1467A-003                           005152P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005153P001-1467A-003                           005154P001-1467A-003                           005155P001-1467A-003                           005156P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005157P001-1467A-003                           005158P001-1467A-003                           005159P001-1467A-003                           005160P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 220 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 216 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005161P001-1467A-003                           005162P001-1467A-003                           005163P001-1467A-003                           005164P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005165P001-1467A-003                           005166P001-1467A-003                           005167P001-1467A-003                           005168P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005169P001-1467A-003                           005170P001-1467A-003                           005171P001-1467A-003                           005172P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005173P001-1467A-003                           005174P001-1467A-003                           005175P001-1467A-003                           005176P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005177P001-1467A-003                           005178P001-1467A-003                           005179P001-1467A-003                           005180P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005181P001-1467A-003                           005182P001-1467A-003                           005183P001-1467A-003                           005184P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 221 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 217 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005185P001-1467A-003                           005186P001-1467A-003                           005187P001-1467A-003                           005188P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005189P001-1467A-003                           005190P001-1467A-003                           005191P001-1467A-003                           005192P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005193P001-1467A-003                           005194P001-1467A-003                           005195P001-1467A-003                           005196P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005197P001-1467A-003                           005198P001-1467A-003                           005199P001-1467A-003                           005200P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005201P001-1467A-003                           005202P001-1467A-003                           005203P001-1467A-003                           005204P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005205P001-1467A-003                           005206P001-1467A-003                           005207P001-1467A-003                           005208P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 222 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 218 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005209P001-1467A-003                           005210P001-1467A-003                           005211P001-1467A-003                           005212P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005213P001-1467A-003                           005214P001-1467A-003                           005215P001-1467A-003                           005216P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005217P001-1467A-003                           005218P001-1467A-003                           005219P001-1467A-003                           005220P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005221P001-1467A-003                           005222P001-1467A-003                           005223P001-1467A-003                           005224P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005225P001-1467A-003                           005226P001-1467A-003                           005227P001-1467A-003                           005228P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005229P001-1467A-003                           005230P001-1467A-003                           005231P001-1467A-003                           005232P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 223 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 219 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005233P001-1467A-003                           005234P001-1467A-003                           005235P001-1467A-003                           005236P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005237P001-1467A-003                           005238P001-1467A-003                           005239P001-1467A-003                           005240P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005241P001-1467A-003                           005242P001-1467A-003                           005243P001-1467A-003                           005244P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005245P001-1467A-003                           005246P001-1467A-003                           005247P001-1467A-003                           005248P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005249P001-1467A-003                           005250P001-1467A-003                           005251P001-1467A-003                           005252P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005253P001-1467A-003                           005254P001-1467A-003                           005255P001-1467A-003                           005256P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 224 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 220 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005257P001-1467A-003                           005258P001-1467A-003                           005259P001-1467A-003                           005260P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005261P001-1467A-003                           005262P001-1467A-003                           005263P001-1467A-003                           005264P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005265P001-1467A-003                           005266P001-1467A-003                           005267P001-1467A-003                           005268P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005269P001-1467A-003                           005270P001-1467A-003                           005271P001-1467A-003                           005272P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005273P001-1467A-003                           005274P001-1467A-003                           005275P001-1467A-003                           005276P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005277P001-1467A-003                           005278P001-1467A-003                           005279P001-1467A-003                           005280P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 225 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 221 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005281P001-1467A-003                           005282P001-1467A-003                           005283P001-1467A-003                           005284P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005285P001-1467A-003                           005286P001-1467A-003                           005287P001-1467A-003                           005288P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005289P001-1467A-003                           005290P001-1467A-003                           005291P001-1467A-003                           005292P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005293P001-1467A-003                           005294P001-1467A-003                           005295P001-1467A-003                           005296P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005297P001-1467A-003                           005298P001-1467A-003                           005299P001-1467A-003                           005300P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005301P001-1467A-003                           005302P001-1467A-003                           005303P001-1467A-003                           005304P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 226 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 222 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005305P001-1467A-003                           005306P001-1467A-003                           005307P001-1467A-003                           005308P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005309P001-1467A-003                           005310P001-1467A-003                           005311P001-1467A-003                           005312P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005313P001-1467A-003                           005314P001-1467A-003                           005315P001-1467A-003                           005316P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005317P001-1467A-003                           005318P001-1467A-003                           005319P001-1467A-003                           005320P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005321P001-1467A-003                           005322P001-1467A-003                           005323P001-1467A-003                           005324P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005325P001-1467A-003                           005326P001-1467A-003                           005327P001-1467A-003                           005328P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 227 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 223 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005329P001-1467A-003                           005330P001-1467A-003                           005331P001-1467A-003                           005332P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005333P001-1467A-003                           005334P001-1467A-003                           005335P001-1467A-003                           005336P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005337P001-1467A-003                           005338P001-1467A-003                           005339P001-1467A-003                           005340P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005341P001-1467A-003                           005342P001-1467A-003                           005343P001-1467A-003                           005344P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005345P001-1467A-003                           005346P001-1467A-003                           005347P001-1467A-003                           005348P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005349P001-1467A-003                           005350P001-1467A-003                           005351P001-1467A-003                           005352P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 228 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 224 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005353P001-1467A-003                           005354P001-1467A-003                           005355P001-1467A-003                           005356P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005357P001-1467A-003                           005358P001-1467A-003                           005359P001-1467A-003                           005360P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005361P001-1467A-003                           005362P001-1467A-003                           005363P001-1467A-003                           005364P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005365P001-1467A-003                           005366P001-1467A-003                           005367P001-1467A-003                           005368P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005369P001-1467A-003                           005370P001-1467A-003                           005371P001-1467A-003                           005372P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005373P001-1467A-003                           005374P001-1467A-003                           005375P001-1467A-003                           005376P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 229 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 225 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005377P001-1467A-003                           005378P001-1467A-003                           005379P001-1467A-003                           005380P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005381P001-1467A-003                           005382P001-1467A-003                           005383P001-1467A-003                           005384P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005385P001-1467A-003                           005386P001-1467A-003                           005387P001-1467A-003                           005388P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005389P001-1467A-003                           005390P001-1467A-003                           005391P001-1467A-003                           005392P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005393P001-1467A-003                           005394P001-1467A-003                           005395P001-1467A-003                           005396P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005397P001-1467A-003                           005398P001-1467A-003                           005399P002-1467A-003                           005400P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 230 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 226 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005401P001-1467A-003                           005402P001-1467A-003                           005403P001-1467A-003                           005404P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005405P001-1467A-003                           005406P001-1467A-003                           005407P001-1467A-003                           005408P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005409P001-1467A-003                           005410P001-1467A-003                           005411P001-1467A-003                           005412P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005413P001-1467A-003                           005414P001-1467A-003                           005415P001-1467A-003                           005416P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005417P001-1467A-003                           005418P001-1467A-003                           005419P001-1467A-003                           005420P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005421P001-1467A-003                           005422P001-1467A-003                           005423P001-1467A-003                           005424P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 231 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 227 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005425P001-1467A-003                           005426P001-1467A-003                           005427P001-1467A-003                           005428P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005429P001-1467A-003                           005430P001-1467A-003                           005431P001-1467A-003                           005432P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005433P001-1467A-003                           005434P001-1467A-003                           005435P001-1467A-003                           005436P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005437P001-1467A-003                           005438P001-1467A-003                           005439P001-1467A-003                           005440P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005441P001-1467A-003                           005442P001-1467A-003                           005443P001-1467A-003                           005444P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005445P001-1467A-003                           005446P001-1467A-003                           005447P001-1467A-003                           005448P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 232 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 228 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005449P001-1467A-003                           005450P001-1467A-003                           005451P001-1467A-003                           005452P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005453P001-1467A-003                           005454P001-1467A-003                           005455P001-1467A-003                           005456P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005457P001-1467A-003                           005458P001-1467A-003                           005459P001-1467A-003                           005460P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005461P001-1467A-003                           005462P001-1467A-003                           005463P001-1467A-003                           005464P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005465P001-1467A-003                           005466P001-1467A-003                           005467P001-1467A-003                           005468P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005469P001-1467A-003                           005470P001-1467A-003                           005471P001-1467A-003                           005472P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 233 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 229 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005473P001-1467A-003                           005474P001-1467A-003                           005475P001-1467A-003                           005476P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005477P001-1467A-003                           005478P001-1467A-003                           005479P001-1467A-003                           005480P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005481P001-1467A-003                           005482P001-1467A-003                           005483P001-1467A-003                           005484P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005485P001-1467A-003                           005486P001-1467A-003                           005487P001-1467A-003                           005488P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005489P001-1467A-003                           005490P001-1467A-003                           005491P001-1467A-003                           005492P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005493P001-1467A-003                           005494P001-1467A-003                           005495P001-1467A-003                           005496P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 234 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 230 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005497P001-1467A-003                           005498P001-1467A-003                           005499P001-1467A-003                           005500P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005501P001-1467A-003                           005502P001-1467A-003                           005503P001-1467A-003                           005504P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005505P001-1467A-003                           005506P001-1467A-003                           005507P001-1467A-003                           005508P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005509P001-1467A-003                           005510P001-1467A-003                           005511P001-1467A-003                           005512P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005513P001-1467A-003                           005514P001-1467A-003                           005515P001-1467A-003                           005516P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005517P001-1467A-003                           005518P001-1467A-003                           005519P001-1467A-003                           005520P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 235 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 231 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005521P001-1467A-003                           005522P001-1467A-003                           005523P001-1467A-003                           005524P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005525P001-1467A-003                           005526P001-1467A-003                           005527P001-1467A-003                           005528P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005529P001-1467A-003                           005530P001-1467A-003                           005531P001-1467A-003                           005532P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005533P001-1467A-003                           005534P001-1467A-003                           005535P001-1467A-003                           005536P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005537P001-1467A-003                           005538P001-1467A-003                           005539P001-1467A-003                           005540P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005541P001-1467A-003                           005542P001-1467A-003                           005543P001-1467A-003                           005544P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 236 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 232 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005545P001-1467A-003                           005546P001-1467A-003                           005547P001-1467A-003                           005548P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005549P001-1467A-003                           005550P001-1467A-003                           005551P001-1467A-003                           005552P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005553P001-1467A-003                           005554P001-1467A-003                           005555P001-1467A-003                           005556P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005557P001-1467A-003                           005558P001-1467A-003                           005559P001-1467A-003                           005560P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005561P001-1467A-003                           005562P001-1467A-003                           005563P001-1467A-003                           005564P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005565P001-1467A-003                           005566P001-1467A-003                           005567P001-1467A-003                           005568P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 237 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 233 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005569P001-1467A-003                           005570P001-1467A-003                           005571P001-1467A-003                           005572P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005573P001-1467A-003                           005574P001-1467A-003                           005575P001-1467A-003                           005576P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005577P001-1467A-003                           005578P001-1467A-003                           005579P001-1467A-003                           005580P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005581P001-1467A-003                           005582P001-1467A-003                           005583P001-1467A-003                           005584P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005585P001-1467A-003                           005586P001-1467A-003                           005587P001-1467A-003                           005588P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005589P001-1467A-003                           005590P001-1467A-003                           005591P001-1467A-003                           005592P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 238 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 234 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005593P001-1467A-003                           005594P001-1467A-003                           005595P001-1467A-003                           005596P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005597P001-1467A-003                           005598P001-1467A-003                           005599P001-1467A-003                           005600P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005601P001-1467A-003                           005602P001-1467A-003                           005603P001-1467A-003                           005604P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005605P001-1467A-003                           005606P001-1467A-003                           005607P001-1467A-003                           005608P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005609P001-1467A-003                           005610P001-1467A-003                           005611P001-1467A-003                           005612P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005613P001-1467A-003                           005614P001-1467A-003                           005615P001-1467A-003                           005616P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 239 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 235 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005617P001-1467A-003                           005618P001-1467A-003                           005619P001-1467A-003                           005620P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005621P001-1467A-003                           005622P001-1467A-003                           005623P001-1467A-003                           005624P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005625P001-1467A-003                           005626P001-1467A-003                           005627P001-1467A-003                           005628P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005629P001-1467A-003                           005630P001-1467A-003                           005631P001-1467A-003                           005632P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005633P001-1467A-003                           005634P001-1467A-003                           005635P001-1467A-003                           005636P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005637P001-1467A-003                           005638P001-1467A-003                           005639P001-1467A-003                           005640P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 240 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 236 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005641P001-1467A-003                           005642P001-1467A-003                           005643P001-1467A-003                           005644P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005645P001-1467A-003                           005646P001-1467A-003                           005647P001-1467A-003                           005648P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005649P001-1467A-003                           005650P001-1467A-003                           005651P001-1467A-003                           005652P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005653P001-1467A-003                           005654P001-1467A-003                           005655P001-1467A-003                           005656P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005657P001-1467A-003                           005658P001-1467A-003                           005659P001-1467A-003                           005660P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005661P001-1467A-003                           005662P001-1467A-003                           005663P001-1467A-003                           005664P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 241 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 237 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005665P001-1467A-003                           005666P001-1467A-003                           005667P001-1467A-003                           005668P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005669P001-1467A-003                           005670P001-1467A-003                           005671P001-1467A-003                           005672P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005673P001-1467A-003                           005674P001-1467A-003                           005675P001-1467A-003                           005676P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005677P001-1467A-003                           005678P001-1467A-003                           005679P001-1467A-003                           005680P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005681P001-1467A-003                           005682P001-1467A-003                           005683P001-1467A-003                           005684P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005685P001-1467A-003                           005686P001-1467A-003                           005687P001-1467A-003                           005688P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 242 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 238 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005689P001-1467A-003                           005690P001-1467A-003                           005691P001-1467A-003                           005692P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005693P001-1467A-003                           005694P001-1467A-003                           005695P001-1467A-003                           005696P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005697P001-1467A-003                           005698P001-1467A-003                           005699P001-1467A-003                           005700P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005701P001-1467A-003                           005702P001-1467A-003                           005703P001-1467A-003                           005704P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005705P001-1467A-003                           005706P001-1467A-003                           005707P001-1467A-003                           005708P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005709P001-1467A-003                           005710P001-1467A-003                           005711P001-1467A-003                           005712P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 243 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 239 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005713P001-1467A-003                           005714P001-1467A-003                           005715P001-1467A-003                           005716P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005717P001-1467A-003                           005718P001-1467A-003                           005719P001-1467A-003                           005720P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005721P001-1467A-003                           005722P001-1467A-003                           005723P001-1467A-003                           005724P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005725P001-1467A-003                           005726P001-1467A-003                           005727P001-1467A-003                           005728P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005729P001-1467A-003                           005730P001-1467A-003                           005731P001-1467A-003                           005732P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005733P001-1467A-003                           005734P001-1467A-003                           005735P001-1467A-003                           005736P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 244 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 240 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005737P001-1467A-003                           005738P001-1467A-003                           005739P001-1467A-003                           005740P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005741P001-1467A-003                           005742P001-1467A-003                           005743P001-1467A-003                           005744P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005745P001-1467A-003                           005746P001-1467A-003                           005747P001-1467A-003                           005748P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005749P001-1467A-003                           005750P001-1467A-003                           005751P001-1467A-003                           005752P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005753P001-1467A-003                           005754P001-1467A-003                           005755P001-1467A-003                           005756P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005757P001-1467A-003                           005758P001-1467A-003                           005759P001-1467A-003                           005760P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 245 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 241 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005761P001-1467A-003                           005762P001-1467A-003                           005763P001-1467A-003                           005764P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005765P001-1467A-003                           005766P001-1467A-003                           005767P001-1467A-003                           005768P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005769P001-1467A-003                           005770P001-1467A-003                           005771P001-1467A-003                           005772P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005773P001-1467A-003                           005774P001-1467A-003                           005775P001-1467A-003                           005776P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005777P001-1467A-003                           005778P001-1467A-003                           005779P001-1467A-003                           005780P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005781P001-1467A-003                           005782P001-1467A-003                           005783P001-1467A-003                           005784P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 246 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 242 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005785P001-1467A-003                           005786P001-1467A-003                           005787P001-1467A-003                           005788P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005789P001-1467A-003                           005790P001-1467A-003                           005791P001-1467A-003                           005792P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005793P001-1467A-003                           005794P001-1467A-003                           005795P001-1467A-003                           005796P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005797P001-1467A-003                           005798P001-1467A-003                           005799P001-1467A-003                           005800P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005801P001-1467A-003                           005802P001-1467A-003                           005803P001-1467A-003                           005804P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005805P001-1467A-003                           005806P001-1467A-003                           005807P001-1467A-003                           005808P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 247 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 243 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005809P001-1467A-003                           005810P001-1467A-003                           005811P001-1467A-003                           005812P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005813P001-1467A-003                           005814P001-1467A-003                           005815P001-1467A-003                           005816P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005817P001-1467A-003                           005818P001-1467A-003                           005819P001-1467A-003                           005820P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005821P001-1467A-003                           005822P001-1467A-003                           005823P001-1467A-003                           005824P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005825P001-1467A-003                           005826P001-1467A-003                           005827P001-1467A-003                           005828P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005829P001-1467A-003                           005830P001-1467A-003                           005831P001-1467A-003                           005832P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 248 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 244 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005833P001-1467A-003                           005834P001-1467A-003                           005835P001-1467A-003                           005836P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005837P001-1467A-003                           005838P001-1467A-003                           005839P001-1467A-003                           005840P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005841P001-1467A-003                           005842P001-1467A-003                           005843P001-1467A-003                           005844P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005845P001-1467A-003                           005846P001-1467A-003                           005847P001-1467A-003                           005848P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005849P001-1467A-003                           005850P001-1467A-003                           005851P001-1467A-003                           005852P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005853P001-1467A-003                           005854P001-1467A-003                           005855P001-1467A-003                           005856P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 249 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 245 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005857P001-1467A-003                           005858P001-1467A-003                           005859P001-1467A-003                           005860P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005861P001-1467A-003                           005862P001-1467A-003                           005863P001-1467A-003                           005864P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005865P001-1467A-003                           005866P001-1467A-003                           005867P001-1467A-003                           005868P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005869P001-1467A-003                           005870P001-1467A-003                           005871P001-1467A-003                           005872P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005873P001-1467A-003                           005874P001-1467A-003                           005875P001-1467A-003                           005876P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005877P001-1467A-003                           005878P001-1467A-003                           005879P001-1467A-003                           005880P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 250 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 246 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005881P001-1467A-003                           005882P001-1467A-003                           005883P001-1467A-003                           005884P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005885P001-1467A-003                           005886P001-1467A-003                           005887P001-1467A-003                           005888P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005889P001-1467A-003                           005890P001-1467A-003                           005891P001-1467A-003                           005892P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005893P001-1467A-003                           005894P001-1467A-003                           005895P001-1467A-003                           005896P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005897P001-1467A-003                           005898P001-1467A-003                           005899P001-1467A-003                           005900P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005901P001-1467A-003                           005902P001-1467A-003                           005903P001-1467A-003                           005904P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 251 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 247 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005905P001-1467A-003                           005906P001-1467A-003                           005907P001-1467A-003                           005908P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005909P001-1467A-003                           005910P001-1467A-003                           005911P001-1467A-003                           005912P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005913P001-1467A-003                           005914P001-1467A-003                           005915P001-1467A-003                           005916P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005917P001-1467A-003                           005918P001-1467A-003                           005919P001-1467A-003                           005920P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005921P001-1467A-003                           005922P001-1467A-003                           005923P001-1467A-003                           005924P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005925P001-1467A-003                           005926P001-1467A-003                           005927P001-1467A-003                           005928P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 252 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 248 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005929P001-1467A-003                           005930P001-1467A-003                           005931P001-1467A-003                           005932P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005933P001-1467A-003                           005934P001-1467A-003                           005935P001-1467A-003                           005936P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005937P001-1467A-003                           005938P001-1467A-003                           005939P001-1467A-003                           005940P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005941P001-1467A-003                           005942P001-1467A-003                           005943P001-1467A-003                           005944P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005945P001-1467A-003                           005946P001-1467A-003                           005947P001-1467A-003                           005948P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005949P001-1467A-003                           005950P001-1467A-003                           005951P001-1467A-003                           005952P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 253 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 249 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005953P001-1467A-003                           005954P001-1467A-003                           005955P001-1467A-003                           005956P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005957P001-1467A-003                           005958P001-1467A-003                           005959P001-1467A-003                           005960P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005961P001-1467A-003                           005962P001-1467A-003                           005963P001-1467A-003                           005964P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005965P001-1467A-003                           005966P001-1467A-003                           005967P001-1467A-003                           005968P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005969P001-1467A-003                           005970P001-1467A-003                           005971P001-1467A-003                           005972P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005973P001-1467A-003                           005974P001-1467A-003                           005975P001-1467A-003                           005976P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 254 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 250 of 262                                                                                                                                     11/12/2020 06:31:14 PM
005977P001-1467A-003                           005978P001-1467A-003                           005979P001-1467A-003                           005980P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005981P001-1467A-003                           005982P001-1467A-003                           005983P001-1467A-003                           005984P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005985P001-1467A-003                           005986P001-1467A-003                           005987P001-1467A-003                           005988P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005989P001-1467A-003                           005990P001-1467A-003                           005991P001-1467A-003                           005992P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005993P001-1467A-003                           005994P001-1467A-003                           005995P001-1467A-003                           005996P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




005997P001-1467A-003                           005998P001-1467A-003                           005999P001-1467A-003                           006000P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 255 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 251 of 262                                                                                                                                     11/12/2020 06:31:14 PM
006001P001-1467A-003                           006002P001-1467A-003                           006003P001-1467A-003                           006004P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006005P001-1467A-003                           006006P001-1467A-003                           006007P001-1467A-003                           006008P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006009P001-1467A-003                           006010P001-1467A-003                           006011P001-1467A-003                           006012P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006013P001-1467A-003                           006014P001-1467A-003                           006015P001-1467A-003                           006016P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006017P001-1467A-003                           006018P001-1467A-003                           006019P001-1467A-003                           006020P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006021P001-1467A-003                           006022P001-1467A-003                           006023P001-1467A-003                           006024P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 256 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 252 of 262                                                                                                                                     11/12/2020 06:31:14 PM
006025P001-1467A-003                           006026P001-1467A-003                           006027P001-1467A-003                           006028P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006029P001-1467A-003                           006030P001-1467A-003                           006031P001-1467A-003                           006032P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006033P001-1467A-003                           006034P001-1467A-003                           006035P001-1467A-003                           006036P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006037P001-1467A-003                           006038P001-1467A-003                           006039P001-1467A-003                           006040P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006041P001-1467A-003                           006042P001-1467A-003                           006043P001-1467A-003                           006044P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006045P001-1467A-003                           006046P001-1467A-003                           006047P001-1467A-003                           006048P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 257 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 253 of 262                                                                                                                                     11/12/2020 06:31:14 PM
006049P001-1467A-003                           006050P001-1467A-003                           006051P001-1467A-003                           006052P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006053P001-1467A-003                           006054P001-1467A-003                           006055P001-1467A-003                           006056P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006057P001-1467A-003                           006058P001-1467A-003                           006059P001-1467A-003                           006060P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006061P001-1467A-003                           006062P001-1467A-003                           006063P001-1467A-003                           006064P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006065P001-1467A-003                           006066P001-1467A-003                           006067P001-1467A-003                           006068P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006069P001-1467A-003                           006070P001-1467A-003                           006071P001-1467A-003                           006072P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 258 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 254 of 262                                                                                                                                     11/12/2020 06:31:14 PM
006073P001-1467A-003                           006074P001-1467A-003                           006075P001-1467A-003                           006076P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006077P001-1467A-003                           006078P001-1467A-003                           006079P001-1467A-003                           006080P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006081P001-1467A-003                           006082P001-1467A-003                           006083P001-1467A-003                           006084P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006085P001-1467A-003                           006086P001-1467A-003                           006087P001-1467A-003                           006088P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006089P001-1467A-003                           006090P001-1467A-003                           006091P001-1467A-003                           006092P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006093P001-1467A-003                           006094P001-1467A-003                           006095P001-1467A-003                           006096P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 259 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 255 of 262                                                                                                                                     11/12/2020 06:31:14 PM
006097P001-1467A-003                           006098P001-1467A-003                           006099P001-1467A-003                           006100P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006101P001-1467A-003                           006102P001-1467A-003                           006103P001-1467A-003                           006104P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006105P001-1467A-003                           006106P001-1467A-003                           006107P001-1467A-003                           006108P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006109P001-1467A-003                           006110P001-1467A-003                           006111P001-1467A-003                           006112P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006113P001-1467A-003                           006114P001-1467A-003                           006115P001-1467A-003                           006116P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006117P001-1467A-003                           006118P001-1467A-003                           006119P001-1467A-003                           006120P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 260 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 256 of 262                                                                                                                                     11/12/2020 06:31:14 PM
006121P001-1467A-003                           006122P001-1467A-003                           006123P001-1467A-003                           006124P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006125P001-1467A-003                           006126P001-1467A-003                           006127P001-1467A-003                           006128P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006129P001-1467A-003                           006130P001-1467A-003                           006131P001-1467A-003                           006132P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006133P001-1467A-003                           006134P001-1467A-003                           006135P001-1467A-003                           006136P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006137P001-1467A-003                           006138P001-1467A-003                           006139P001-1467A-003                           006140P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006141P001-1467A-003                           006142P001-1467A-003                           006143P001-1467A-003                           006144P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 261 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 257 of 262                                                                                                                                     11/12/2020 06:31:14 PM
006145P001-1467A-003                           006146P001-1467A-003                           006147P001-1467A-003                           006148P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006149P001-1467A-003                           006150P001-1467A-003                           006151P001-1467A-003                           006152P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006153P001-1467A-003                           006154P001-1467A-003                           006155P001-1467A-003                           006156P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006157P001-1467A-003                           006158P001-1467A-003                           006159P001-1467A-003                           006160P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006161P001-1467A-003                           006162P001-1467A-003                           006163P001-1467A-003                           006164P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006165P001-1467A-003                           006166P001-1467A-003                           006167P001-1467A-003                           006168P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 262 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 258 of 262                                                                                                                                     11/12/2020 06:31:14 PM
006169P001-1467A-003                           006170P001-1467A-003                           006171P001-1467A-003                           006172P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006173P001-1467A-003                           006174P001-1467A-003                           006175P001-1467A-003                           006176P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006177P001-1467A-003                           006178P001-1467A-003                           006179P001-1467A-003                           006180P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006181P001-1467A-003                           006182P001-1467A-003                           006183P001-1467A-003                           006184P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006185P001-1467A-003                           006186P001-1467A-003                           006187P001-1467A-003                           006188P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006189P001-1467A-003                           006190P001-1467A-003                           006191P001-1467A-003                           006192P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 263 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 259 of 262                                                                                                                                     11/12/2020 06:31:14 PM
006193P001-1467A-003                           006194P001-1467A-003                           006195P001-1467A-003                           006196P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006197P001-1467A-003                           006198P001-1467A-003                           006199P001-1467A-003                           006200P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006201P001-1467A-003                           006202P001-1467A-003                           006203P001-1467A-003                           006204P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006205P001-1467A-003                           006206P001-1467A-003                           006207P001-1467A-003                           006208P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006209P001-1467A-003                           006210P001-1467A-003                           006211P001-1467A-003                           006212P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006213P001-1467A-003                           006214P001-1467A-003                           006215P001-1467A-003                           006216P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 264 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 260 of 262                                                                                                                                     11/12/2020 06:31:14 PM
006217P001-1467A-003                           006218P001-1467A-003                           006219P001-1467A-003                           006220P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006221P001-1467A-003                           006222P001-1467A-003                           006223P001-1467A-003                           006224P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006225P001-1467A-003                           006226P001-1467A-003                           006227P001-1467A-003                           006228P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006229P001-1467A-003                           006230P001-1467A-003                           006231P001-1467A-003                           006232P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006233P001-1467A-003                           006234P001-1467A-003                           006235P001-1467A-003                           006236P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006237P001-1467A-003                           006238P001-1467A-003                           006239P001-1467A-003                           006240P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 265 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 261 of 262                                                                                                                                     11/12/2020 06:31:14 PM
006241P001-1467A-003                           006242P001-1467A-003                           006243P001-1467A-003                           006244P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006245P001-1467A-003                           006246P001-1467A-003                           006247P001-1467A-003                           006248P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006249P001-1467A-003                           006250P001-1467A-003                           006251P001-1467A-003                           006252P002-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006253P002-1467A-003                           006254P002-1467A-003                           006255P002-1467A-003                           006256P002-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006257P002-1467A-003                           006258P002-1467A-003                           006259P002-1467A-003                           006260P002-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006261P002-1467A-003                           006262P002-1467A-003                           006263P002-1467A-003                           006264P002-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED
                                               Case 20-12836-JTD                Doc 42 Filed 11/13/20            Page 266 of 266
                                                                                     Cred Inc., et al.
                                                                                     Electronic Mail
                                                                                      Exhibit Pages
Page # : 262 of 262                                                                                                                                     11/12/2020 06:31:14 PM
006339P001-1467A-003                           006340P001-1467A-003                           006341P001-1467A-003                           006342P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006343P001-1467A-003                           006344P001-1467A-003                           006345P001-1467A-003                           006346P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006347P001-1467A-003                           006348P001-1467A-003                           006349P001-1467A-003                           006350P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




006351P001-1467A-003                           006352P001-1467A-003                           006353P001-1467A-003
NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED   NAME ADDRESS AND EMAIL INTENTIONALLY OMITTED




              Records Printed :                6279
